Exhibit 10.3

 

EMPLOYEE MATTERS AGREEMENT

 

BY AND BETWEEN

 

OCCIDENTAL PETROLEUM CORPORATION

 

AND

 

CALIFORNIA RESOURCES CORPORATION

 

DATED AS OF NOVEMBER 25, 2014

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

ARTICLE I

GENERAL PRINCIPLES FOR ALLOCATION OF LIABILITIES

 

Section 1.1

General Principles

1

Section 1.2

Service Credit

3

Section 1.3

Plan Administration

3

Section 1.4

Retention of CRC Group Plans

4

Section 1.5

No Duplication or Acceleration of Benefits

4

Section 1.6

No Expansion of Participation

4

 

 

 

ARTICLE II

 

DEFINITIONS

 

 

 

Section 2.1

Definitions

4

Section 2.2

Interpretation

12

 

 

 

ARTICLE III

 

ASSIGNMENT OF EMPLOYEES

 

 

 

Section 3.1

Active Employees

14

Section 3.2

Employment Law Obligations

15

Section 3.3

Employee Records

16

 

 

 

ARTICLE IV

 

EQUITY AND LONG-TERM INCENTIVE AWARDS

 

 

 

Section 4.1

General Principles

17

Section 4.2

Restricted Stock and Director Common Stock Awards

18

Section 4.3

Stock Appreciation Rights

19

Section 4.4

OPC LTI Mixed-Settlement Units

20

Section 4.5

Restricted Stock Units and Director Stock Units

21

Section 4.6

Long-Term Incentive Cash-Based and Cash-Settled Awards

22

Section 4.7

Phantom Share Units

22

Section 4.8

Section 16(b) of the Securities Exchange Act; Code Sections 162(m) and 409A

23

Section 4.9

Liabilities for Settlement of Awards

23

Section 4.10

Form S-8

23

Section 4.11

Tax Reporting and Withholding for Awards

24

Section 4.12

Approval of CRC New Equity Plan and CRC ESPP

24

 

 

 

ARTICLE V

 

BONUS AND SHORT-TERM INCENTIVE PLANS

 

 

 

Section 5.1

Treatment of Short-Term Incentives for Year of Initial Distribution

24

Section 5.2

Plan Liabilities

25

 

i

--------------------------------------------------------------------------------


 

ARTICLE VI

 

QUALIFIED DEFINED BENEFIT PLANS

 

 

 

Section 6.1

Retention of CRC Group Defined Benefit Plans

25

Section 6.2

Transfer of Assets

25

Section 6.3

OPC Defined Benefit Plans

25

 

 

 

ARTICLE VII

 

QUALIFIED DEFINED CONTRIBUTION PLANS

 

 

 

Section 7.1

Retention of CRC Existing Defined Contribution Plans

26

Section 7.2

Establishment of the CRC Defined Contribution Plans

26

Section 7.3

Vesting of CRC Employee Accounts

26

Section 7.4

CRC Group Employee Account Balances

26

 

 

 

ARTICLE VIII

 

NONQUALIFIED DEFERRED COMPENSATION PLANS

 

 

 

Section 8.1

Retention of CRC Existing Deferred Compensation Plan

26

Section 8.2

Establishment of CRC Deferred Compensation Plans

27

Section 8.3

Liability and Responsibility

27

Section 8.4

Special Provisions Relating to 2005 Deferred Stock Program

27

 

 

 

ARTICLE IX

 

WELFARE PLANS

 

 

 

Section 9.1

Retention of CRC Existing Welfare Plans

28

Section 9.2

Establishment of CRC Welfare Plans

28

Section 9.3

Special Provisions Relating to Post-Retirement Welfare Plans

28

Section 9.4

Transitional Matters Under CRC Welfare Plans

29

Section 9.5

Benefit Elections and Designations and Continuity of Benefits

29

Section 9.6

Insurance Contracts

31

Section 9.7

Third-Party Vendors

31

 

 

 

ARTICLE X

 

WORKERS’ COMPENSATION AND UNEMPLOYMENT COMPENSATION

 

 

 

Section 10.1

CRC Workers’ and Unemployment Compensation

31

Section 10.2

Assignment of Contribution Rights

32

Section 10.3

Collateral

32

Section 10.4

Cooperation

32

 

 

 

ARTICLE XI

 

SEVERANCE

 

 

 

Section 11.1

Establishment of CRC Severance Program

32

Section 11.2

Liability for Severance

32

 

ii

--------------------------------------------------------------------------------


 

ARTICLE XII

 

BENEFIT ARRANGEMENTS AND OTHER MATTERS

 

 

 

Section 12.1

Termination of Participation

32

Section 12.2

Accrued Time Off

32

Section 12.3

Leaves of Absence

32

Section 12.4

Collective Bargaining Agreements

33

Section 12.5

Restrictive Covenants in Employment and Other Agreements

33

 

 

 

ARTICLE XIII

 

GENERAL PROVISIONS

 

 

 

Section 13.1

Preservation of Rights to Amend

33

Section 13.2

Confidentiality

33

Section 13.3

Administrative Complaints/Litigation

33

Section 13.4

Reimbursement and Indemnification

34

Section 13.5

Costs of Compliance with Agreement

34

Section 13.6

Fiduciary Matters

34

Section 13.7

Entire Agreement

35

Section 13.8

Binding Effect; No Third-Party Beneficiaries; Assignment

35

Section 13.9

Amendment; Waivers

35

Section 13.10

Remedies Cumulative

35

Section 13.11

Notices

36

Section 13.12

Counterparts

36

Section 13.13

Severability

36

Section 13.14

Governing Law

36

Section 13.15

Dispute Resolution

36

Section 13.16

Performance

36

Section 13.17

Construction

37

Section 13.18

Effect if Initial Distribution Does Not Occur

37

 

iii

--------------------------------------------------------------------------------


 

EMPLOYEE MATTERS AGREEMENT

 

This EMPLOYEE MATTERS AGREEMENT, made and entered into as of November 25, 2014,
is by and between Occidental Petroleum Corporation, a Delaware corporation
(“OPC”), and California Resources Corporation, a Delaware corporation and
wholly-owned Subsidiary of OPC (“CRC”). OPC and CRC are also referred to in this
Agreement individually as a “Party” and collectively as the “Parties.” 
Capitalized terms used herein and not otherwise defined shall have the
respective meanings assigned to them in Section 2.1.

 

R E C I T A L S

 

WHEREAS, OPC has determined that it would be appropriate, desirable and in the
best interests of OPC and the stockholders of OPC to separate the CRC Business
from OPC;

 

WHEREAS, concurrently herewith, OPC and CRC will enter into the Separation and
Distribution Agreement, dated as of the date hereof (the “Separation
Agreement”), in connection with the separation of the CRC Business from OPC and
the Distribution of CRC Common Stock to the stockholders of OPC;

 

WHEREAS, the Separation Agreement also provides for the execution and delivery
of certain other agreements, including this Agreement, in order to facilitate
and provide for the separation of CRC and its Subsidiaries from OPC; and

 

WHEREAS, in order to ensure an orderly transition under the Separation
Agreement, it will be necessary for the Parties to allocate between them Assets,
Liabilities and responsibilities with respect to certain employee compensation
and benefit plans and programs, and certain other employment-related matters.

 

NOW, THEREFORE, in consideration of the foregoing and the covenants and
agreements set forth below and other good and valuable consideration, the
receipt and sufficiency of which is hereby acknowledged, and intending to be
legally bound hereby, the Parties hereby agree as follows:

 

ARTICLE I
GENERAL PRINCIPLES FOR ALLOCATION OF LIABILITIES

 

Section 1.1            General Principles.

 

(a)           Cessation of Participation in OPC Benefit Plans by CRC Group
Employees.  Each member of the OPC Group and each member of the CRC Group shall
take any and all reasonable action as shall be necessary or appropriate so that
active participation in the OPC Benefit Plans by all CRC Group Employees shall
terminate in connection with the Initial Distribution as and when provided under
this Agreement (or, if not specifically provided under this Agreement, as of the
Effective Time).

 

(b)           Certain Obligations of the CRC Group.  Except as otherwise
provided in this Agreement, effective as of the Effective Time, CRC (on behalf
of the CRC Group) hereby assumes or shall continue the sponsorship of, and no
member of the OPC Group shall have any

 

1

--------------------------------------------------------------------------------


 

further Liability with respect to or under, the following agreements,
obligations and Liabilities, and CRC hereby indemnifies each member of the OPC
Group, and the officers, directors, and employees of each member of the OPC
Group, and shall hold them harmless with respect to such agreements, obligations
or Liabilities:

 

(i)            any and all individual agreements entered into between any member
of the OPC Group or CRC Group and any CRC Group Employee or Former CRC Group
Employee;

 

(ii)           any and all agreements entered into between any member of the OPC
Group or CRC Group and any individual who is a consultant or an independent
contractor providing services primarily for the benefit of the CRC Business;

 

(iii)          any and all collective bargaining agreements, collective
agreements and trade union or works council agreements entered into between any
member of the OPC Group or CRC Group and any labor union, trade union, works
council or other representative of CRC Group Employees;

 

(iv)          any and all wages, salaries, incentive compensation (as the same
may be modified by this Agreement), commissions, bonuses, payment owed for any
vacation or paid time off entitlement and any other compensation or benefits
payable to or on behalf of any CRC Group Employees or Former CRC Group Employees
on or after the Distribution Date, without regard to when such wages, salaries,
incentive compensation, commissions, bonuses, or other compensation or benefits
are or may have been earned;

 

(v)           any and all Liabilities and other obligations relating to any
Benefit Plan that is sponsored, maintained or contributed to exclusively by a
member or members of the CRC Group or for the benefit of one or more CRC Group
Employees or Former CRC Group Employees (whether or not such Liabilities relate
to CRC Group Employees or Former CRC Group Employees);

 

(vi)          any and all expenses and obligations related to relocation,
repatriation, transfers or similar items incurred by or owed to any CRC Group
Employees or Former CRC Group Employees that have not been paid prior to the
Distribution Date;

 

(vii)         any and all immigration-related, visa, work application or similar
rights, obligations and Liabilities related to any CRC Group Employees and
Former CRC Group Employees;

 

(viii)        any employment tax, superannuation, employment insurance, pension
plan or similar Liabilities incurred or owed with respect to CRC Group Employees
and Former CRC Group Employees; and

 

(ix)          any and all Liabilities and obligations whatsoever with respect to
claims made by, on behalf of, or with respect to any CRC Group Employees, Former
CRC Group Employees or independent contractors providing services primarily for
the

 

2

--------------------------------------------------------------------------------


 

CRC Business including any such Liability or obligation in connection with any
labor or employment practice, workers’ compensation claims, labor or employment
Laws, employee benefit plan, program or policy not otherwise expressly retained
or assumed by any member of the OPC Group pursuant to this Agreement, including
such Liabilities relating to actions or omissions of or by any member of the CRC
Group or any officer, director, employee or agent thereof on or prior to the
Effective Time.

 

(c)           Certain Obligations of the OPC Group.  Except as otherwise
provided in this Agreement, effective as of the Effective Time, no member of the
CRC Group shall have any further Liability for, and OPC hereby indemnifies each
member of the CRC Group, and the officers, directors, and employees of each
member of the CRC Group, and shall hold them harmless with respect to any and
all Liabilities and obligations whatsoever with respect to, claims made by or
with respect to any OPC Group Employees and Former OPC Group Employees in
connection with any employee benefit plan, program or policy not otherwise
retained or assumed by any member of the CRC Group pursuant to this Agreement,
including such Liabilities relating to actions or omissions of or by any member
of the OPC Group or any officer, director, employee or agent thereof on, prior
to or after the Effective Time.

 

Section 1.2            Service Credit.

 

(a)           Service for Participation, Eligibility, Vesting, and Benefit Level
Purposes.  Except as otherwise provided in any other provision of this
Agreement, the CRC Benefit Plans shall, and CRC shall cause each member of the
CRC Group to, recognize each CRC Group Employee’s full service credit for
purposes of participation, eligibility, vesting and determination of level of
benefits under any CRC Benefit Plan for such CRC Group Employee’s service with
any member of the OPC Group on or prior to the Effective Time, to the same
extent such service would be credited if it had been performed for a member of
the CRC Group.

 

(b)           Evidence of Prior Service.  Notwithstanding anything to the
contrary, but subject to applicable Law, upon reasonable request by one Party to
the other Party, the first Party will provide to the other Party copies of any
records available to the first Party to document such service, plan
participation and membership of such Employees and cooperate with the first
Party to resolve any discrepancies or obtain any missing data for purposes of
determining benefit eligibility, participation, vesting and determination of
level of benefits with respect to any Employee.

 

Section 1.3            Plan Administration.

 

(a)           Transition Services.  The Parties acknowledge that the OPC Group
or the CRC Group may provide administrative services for certain of the other
Party’s benefit programs for a transitional period under the terms of the
Transition Services Agreement. The Parties agree to enter into a business
associate or comparable agreement (if required by HIPAA or other applicable
health information or privacy Laws) in connection with such Transition Services
Agreement.

 

(b)           Participant Elections and Beneficiary Designations.  All
participant elections and beneficiary designations made under any OPC Benefit
Plan with respect to which

 

3

--------------------------------------------------------------------------------


 

Assets or Liabilities are transferred or allocated to plans maintained by a
member of the CRC Group in accordance with this Agreement shall continue in
effect under the applicable CRC Benefit Plan, including deferral, investment and
payment form elections, dividend elections, coverage options and levels,
beneficiary designations and the rights of alternate payees under qualified
domestic relations orders, to the extent allowed by applicable Law.

 

Section 1.4            Retention of CRC Group Plans.  In the event any Benefit
Plan is sponsored, maintained or contributed to exclusively by a member or
members of the CRC Group or exclusively for the benefit of one or more CRC Group
Employees or Former CRC Group Employees, from and after the Effective Time, CRC
hereby assumes and retains, or shall cause a member of the CRC Group to assume
or retain, sponsorship of such Benefit Plan and all Liabilities relating thereto
(whether or not such Liabilities relate to CRC Group Employees or Former CRC
Group Employees).

 

Section 1.5            No Duplication or Acceleration of Benefits. 
Notwithstanding anything to the contrary in this Agreement, the Separation
Agreement or any Transfer Document, no participant in the CRC Defined
Contribution Plans, CRC Welfare Plans or other CRC Benefit Plans shall receive
benefits that duplicate benefits provided by the corresponding OPC Benefit Plan
or arrangement. Furthermore, unless expressly provided for in this Agreement,
the Separation Agreement or in any Transfer Document or required by applicable
Law, no provision in this Agreement shall be construed to create any right to
accelerate vesting or entitlements to any compensation or Benefit Plan on the
part of any OPC Group Employee, Former OPC Group Employee, OPC Director, CRC
Director, CRC Group Employee or Former CRC Group Employee.

 

Section 1.6            No Expansion of Participation.  Unless otherwise
expressly provided in this Agreement, as otherwise determined or agreed to by
OPC and CRC, as required by applicable Law, or as explicitly set forth in a CRC
Benefit Plan, a CRC Group Employee shall be entitled to participate in the CRC
Benefit Plans only to the extent that such Employee was entitled to participate
in the corresponding OPC Benefit Plan or Benefit Plan sponsored by a member of
the CRC Group as in effect as of the Effective Time, with it being the intent of
the Parties that this Agreement does not result in any expansion of the number
of CRC Group Employees participating or the participation rights therein that
they had prior to the Effective Time.

 

ARTICLE II
DEFINITIONS

 

Section 2.1            Definitions.  As used in this Agreement, the following
terms have the meanings set forth in this Section 2.1:

 

“Actual LTI Performance” means, with respect to an OPC LTI Cash Award or OPC
RSU, the actual attainment of the performance objectives subject to such award,
as determined by the OPC Committee based upon performance through the end of the
latest practicable date prior to the Effective Time applicable to such award.

 

“Additional OPC RSAs” has the meaning set forth in Section 4.2(c).

 

4

--------------------------------------------------------------------------------


 

“Adjusted OPC DSU” has the meaning set forth in Section 4.5(b).

 

“Adjusted OPC LTI Award” means an Adjusted OPC DSU, Adjusted OPC MSU, Adjusted
OPC RSU, Adjusted OPC SAR or Adjusted OPC Phantom Share Unit.

 

“Adjusted OPC MSU” has the meaning set forth in Section 4.4(b).

 

“Adjusted OPC Phantom Share Unit” has the meaning set forth in Section 4.7(b).

 

“Adjusted OPC RSU” has the meaning set forth in Section 4.5(d).

 

“Adjusted OPC SAR” has the meaning set forth in Section 4.3(b).

 

“Adjusted OPC Share Number” means, with respect to an Adjusted OPC LTI Award,
(a) the number of shares of OPC Common Stock subject to the related OPC LTI
Award immediately prior to the Effective Time (assuming, in the case of any OPC
RSU, settlement based upon the target number of performance shares subject to
such award) multiplied by (b) the OPC Equity Award Ratio, rounded (i) down to
the nearest whole share of OPC Common Stock in the case of any Adjusted OPC SAR
and (ii) up to the nearest whole share of OPC Common Stock in the case of any
Adjusted OPC LTI Award other than an Adjusted OPC SAR.

 

“Affiliate” has the meaning set forth in the Separation Agreement.

 

“Agreement” means this Employee Matters Agreement, together with all Schedules
hereto and all amendments, modifications, and changes hereto entered into
pursuant to Section 13.9.

 

“ASC 718” means Accounting Standards Codification Topic 718, Compensation —
Stock Compensation, or any successor accounting standard.

 

“Assets” has the meaning set forth in the Separation Agreement.

 

“Benefit Management Records” has the meaning set forth in Section 3.3(b).

 

“Benefit Plan” means any contract, agreement, policy, practice, program, plan,
trust, commitment or arrangement (whether written or unwritten) providing for
benefits, perquisites or compensation of any nature to any Employee, or to any
family member, dependent, or beneficiary of any Employee, including pension
plans, thrift plans, supplemental pension plans and welfare plans, and
contracts, agreements, policies, practices, programs, plans, trusts, commitments
and arrangements providing for terms of employment, fringe benefits, severance
benefits, change in control protections or benefits, travel and accident, life,
disability and accident insurance, tuition reimbursement, travel reimbursement,
vacation, sick, personal or bereavement days, leaves of absences and holidays.

 

“COBRA” means the U.S. Consolidated Omnibus Budget Reconciliation Act of 1985,
as codified at Section 601 et seq. of ERISA and at Section 4980B of the Code.

 

“Code” has the meaning set forth in the Separation Agreement.

 

5

--------------------------------------------------------------------------------


 

“Collective Bargaining Agreements” has the meaning set forth in Section 3.1(h).

 

“CRC” has the meaning set forth in the preamble to this Agreement.

 

“CRC Benefit Plan” means any Benefit Plan sponsored or maintained by a member of
the CRC Group immediately following the Effective Time.

 

“CRC Business” has the meaning set forth in the Separation Agreement.

 

“CRC Common Stock” has the meaning set forth in the Separation Agreement.

 

“CRC Deferred Compensation Beneficiaries” has the meaning set forth in
Section 8.2.

 

“CRC Deferred Compensation Plan” has the meaning set forth in Section 8.2.

 

“CRC Defined Contribution Plans” has the meaning set forth in Section 7.2.

 

“CRC Director” means any individual who is a non-employee member of the Board of
Directors of CRC immediately after the Effective Time and who is not at such
time also a member of the Board of Directors of OPC.

 

“CRC Director DSU” has the meaning set forth in Section 4.5(a).

 

“CRC DSU” has the meaning set forth in Section 4.5(a).

 

“CRC Employee LTI Cash Award” has the meaning set forth in Section 4.6(a).

 

“CRC Employee Mixed-Settlement Unit” has the meaning set forth in
Section 4.4(a).

 

“CRC Employee RSA” has the meaning set forth in Section 4.2(b).

 

“CRC Employee Phantom Share Unit” has the meaning set forth in Section 4.7(a).

 

“CRC Employee RSU” has the meaning set forth in Section 4.5(c).

 

“CRC Employee SAR” has the meaning set forth in Section 4.3(a).

 

“CRC Entity” means any member of the CRC Group.

 

“CRC Equity Award Ratio” means the quotient obtained by dividing the OPC
Pre-Distribution Stock Value by the CRC Stock Value.

 

“CRC ESPP” means an “employee stock purchase plan” (as defined in Section 423 of
the Code) which shall be adopted by CRC in accordance with Section 4.12.

 

“CRC Existing Deferred Compensation Plan” means the Tidelands Deferred
Compensation Plan.

 

6

--------------------------------------------------------------------------------


 

“CRC Existing Defined Contribution Plans” means the Orchard Petroleum Inc.
401(k) Profit Sharing Plan and Trust and the Tidelands Oil Production Company
Employees’ Deferred Compensation 401(k) Savings & Investment Plan.

 

“CRC Existing Welfare Plans” means the Tidelands Oil Production Company Employee
Long Term Disability Plan, the Tidelands Oil Production Company Employee Welfare
Plan and the Tidelands Oil Production Company Occupational AD&D Plan.

 

“CRC FSA” has the meaning set forth in Section 9.5(b).

 

“CRC Group” has the meaning set forth in the Separation Agreement.

 

“CRC Group Defined Benefit Plans” means the THUMS Pension Plan and the Tidelands
Oil Production Company Employees’ Pension Plan.

 

“CRC Group Employees” has the meaning set forth in Section 3.1(a).

 

“CRC LTI Awards” means the CRC DSUs, the CRC MSUs, the CRC RSAs, the CRC SARs,
and the CRC Phantom Share Units.

 

“CRC MSU” has the meaning set forth in Section 4.4(a).

 

“CRC New Equity Plan” means the plan adopted by CRC and approved by a member of
the OPC Group, in accordance with Section 4.12, under which the CRC LTI Awards
described in Article IV shall be issued.

 

“CRC Pension Assets” has the meaning set forth in Section 6.2.

 

“CRC Pension Trust” has the meaning set forth in Section 6.2.

 

“CRC Phantom Share Units” has the meaning set forth in Section 4.7(a).

 

“CRC Post-Retirement Welfare Plan Participants” has the meaning set forth in
Section 9.3.

 

“CRC Post-Retirement Welfare Plans” has the meaning set forth in Section 9.3.

 

“CRC RSA” has the meaning set forth in Section 4.2(b).

 

“CRC SAR” has the meaning set forth in Section 4.3(a).

 

“CRC Share Number” means, with respect to a CRC LTI Award, (a) the number of
shares of OPC Common Stock subject to the related OPC LTI Award immediately
prior to the Effective Time (assuming, in the case of any OPC RSU, settlement
based upon (i) target performance if there is 12 months or more remaining in the
performance period applicable to such award, or (ii) attainment of Actual LTI
Performance if there is less than 12 months remaining in the performance period
applicable to such award) multiplied by (b) the CRC Equity Award Ratio, rounded
(i) down to the nearest whole share of CRC Common Stock in the case of

 

7

--------------------------------------------------------------------------------


 

any CRC SAR and (ii) up to the nearest whole share of CRC Common Stock in the
case of any CRC LTI Award other than a CRC SAR.

 

“CRC Stock Value” means the simple average of the volume weighted average per
share price of CRC Common Stock trading on the NYSE during Regular Trading Hours
on the first four Trading Days following the Distribution Date.

 

“CRC Welfare Plan Participants” has the meaning set forth in Section 9.1.

 

“CRC Welfare Plans” has the meaning set forth in Section 9.2.

 

“Distribution” has the meaning set forth in the Separation Agreement.

 

“Distribution Date” has the meaning set forth in the Separation Agreement.

 

“Distribution Ratio” has the meaning set forth in the Separation Agreement.

 

“Effective Time” means the time immediately before the effective time of the
Initial Distribution.

 

“Employee” means any OPC Group Employee, Former OPC Group Employee, Former CRC
Group Employee or CRC Group Employee.

 

“ERISA” means the U.S. Employee Retirement Income Security Act of 1974, as
amended, and the regulations promulgated thereunder.

 

“FICA” has the meaning set forth in Section 3.1(f).

 

“Former CRC Group Employees” means all former employees of the OPC Group who
have an employment end date on or before the Effective Time and who provided
services primarily relating to the CRC Business while employed by the OPC Group.

 

“Former OPC Group Employees” means all former employees of the OPC Group who are
not Former CRC Group Employees.

 

“FSA Participation Period” has the meaning set forth in Section 9.5(b).

 

“FUTA” has the meaning set forth in Section 3.1(f).

 

“HIPAA” means the U.S. Health Insurance Portability and Accountability Act of
1996, as amended, and the regulations promulgated thereunder and any similar
foreign, state, provincial or local Law.

 

“Initial Distribution” has the meaning set forth in the Separation Agreement.

 

“Law” has the meaning set forth in the Separation Agreement.

 

“Liabilities” has the meaning set forth in the Separation Agreement.

 

8

--------------------------------------------------------------------------------


 

“NYSE” means the New York Stock Exchange.

 

“OPC” has the meaning set forth in the preamble.

 

“OPC Benefit Plan” means any Benefit Plan sponsored or maintained by a member of
the OPC Group immediately prior to the Effective Time other than any Benefit
Plan sponsored or maintained exclusively by a member of the CRC Group.

 

“OPC Committee” means the Executive Compensation Committee of the Board of
Directors of OPC.

 

“OPC Common Stock” has the meaning set forth in the Separation Agreement.

 

“OPC Deferred Compensation Plans” means the Occidental Petroleum Corporation
Modified Deferred Compensation Plan and the Occidental Petroleum Corporation
Supplemental Retirement Plan II, each as amended.

 

“OPC Defined Benefit Plans” means all Benefit Plans sponsored by one or more
members of the OPC Group that are subject to Title IV of ERISA, other than the
CRC Group Defined Benefit Plans.

 

“OPC Defined Contribution Plans” means the Occidental Petroleum Corporation
Savings Plan and the Occidental Petroleum Corporation Retirement Plan, each as
amended.

 

“OPC Director” means any individual who is a non-employee member of the Board of
Directors of OPC immediately prior to the Effective Time.

 

“OPC Director DSU” has the meaning set forth in Section 4.5(b).

 

“OPC DSA” means any award granted pursuant to any of the OPC Equity Plans to an
OPC Director that may be fully-vested but that is subject to transfer
restrictions immediately prior to the Effective Time.

 

“OPC DSP” means the Occidental Petroleum Corporation 2005 Deferred Stock
Program, as amended.

 

“OPC DSU” means a deferred stock award granted pursuant to any of the OPC Equity
Plans to an individual who was a non-employee member of the Board of Directors
of OPC on the date of grant.

 

“OPC Employee Mixed-Settlement Unit” has the meaning set forth in
Section 4.4(b).

 

“OPC Employee Phantom Share Unit” has the meaning set forth in Section 4.7(b).

 

“OPC Employee RSA” has the meaning set forth in Section 4.2(c).

 

“OPC Employee RSU” has the meaning set forth in Section 4.5(d).

 

“OPC Employee SAR” has the meaning set forth in Section 4.3(b).

 

9

--------------------------------------------------------------------------------


 

“OPC Entity” means any member of the OPC Group.

 

“OPC Equity Award Ratio” means the quotient obtained by dividing the OPC
Pre-Distribution Stock Value by the OPC Post-Distribution Stock Value.

 

“OPC Equity Plans” means the Occidental Petroleum Corporation 2005 Long-Term
Incentive Plan, the Occidental Petroleum Corporation Phantom Share Unit Award
Plan, and any other plan or agreement sponsored or maintained by OPC as of the
Effective Time pursuant to which equity or other long-term incentive awards are
or may be granted (in each case, as amended from time to time).

 

“OPC Full Year Performance” has the meaning set forth in Section 5.1.

 

“OPC Group” has the meaning set forth in the Separation Agreement.

 

“OPC Group Employees” has the meaning set forth in Section 3.1(b).

 

“OPC LTI Awards” means the OPC DSAs, the OPC DSUs, the OPC LTI Cash Awards, the
OPC LTI Mixed-Settlement Units, the OPC RSAs, the OPC RSUs, OPC SARs and the OPC
Phantom Share Units.

 

“OPC LTI Cash Award” means a cash-based and cash-settled award granted pursuant
to any of the OPC Equity Plans to an individual who was an employee on the date
of grant of such award, and which award is subject to performance-based vesting
and forfeiture conditions.

 

“OPC LTI Mixed-Settlement Unit” means a long-term incentive unit granted
pursuant to any of the OPC Equity Plans and with respect to which each unit
represents one share of OPC Common Stock and is generally intended to be settled
50% in shares of OPC Common Stock and 50% in cash.

 

“OPC Master Trust” means the trust established pursuant to that certain Master
Trust Agreement dated as of April 1, 2004 between Occidental Petroleum
Corporation, BNY Western Trust Company and The Bank of New York, as amended from
time to time.

 

“OPC Phantom Share Unit” means a phantom share unit award granted pursuant to
the Occidental Petroleum Corporation Phantom Share Unit Award Plan.

 

“OPC Post-Distribution Stock Value” means the simple average of the volume
weighted average per share price of OPC Common Stock trading on the NYSE during
Regular Trading Hours on the first four Trading Days following the Distribution
Date.

 

“OPC Post-Retirement Welfare Plan” means any Welfare Plan sponsored or
maintained by any one or more members of the OPC Group as of immediately prior
to the Effective Time, for the benefit of retired employees of the OPC Group.

 

“OPC Pre-Distribution Stock Value” means the simple average of the volume
weighted average per share price of OPC Common Stock trading “regular way with
due bills” on the

 

10

--------------------------------------------------------------------------------


 

NYSE during Regular Trading Hours on the Distribution Date and the three
immediately preceding Trading Days.

 

“OPC RSA” means a restricted stock award granted pursuant to any of the OPC
Equity Plans (which term shall not include any OPC DSA or OPC DSU).

 

“OPC RSU” means an award of deferred stock granted pursuant to any of the OPC
Equity Plans to an individual who was an employee on the date of grant of such
award, and which award is subject to performance-based vesting and forfeiture
conditions.

 

“OPC SAR” means a stock appreciation right granted pursuant to any of the OPC
Equity Plans.

 

“OPC Short-Term Incentive Plans”  means those short-term incentive plans
sponsored by the members of the OPC Group.

 

“OPC Welfare Plan” means any Welfare Plan sponsored or maintained by any one or
more members of the OPC Group as of immediately prior to the Effective Time,
other than an OPC Post-Retirement Welfare Plan.

 

“Party” or “Parties” has the meaning set forth in the preamble to this
Agreement.

 

“Pension Transfer Date” has the meaning set forth in Section 6.2.

 

“Person” has the meaning set forth in the Separation Agreement.

 

“Regular Trading Hours” means the period beginning at 9:30 A.M. New York City
time and ending 4:00 P.M. New York City time.

 

“Separation Agreement” has the meaning set forth in the recitals to this
Agreement.

 

“Subsidiary” has the meaning set forth in the Separation Agreement.

 

“THUMS Pension Plan” means the THUMS Long Beach Company Pension Plan.

 

“Trading Day” means the period of time during any given calendar day, commencing
with the determination of the opening price on the NYSE and ending with the
determination of the closing price on the NYSE, in which trading and settlement
in shares of OPC Common Stock or CRC Common Stock is permitted on the NYSE.

 

“Transfer Documents” has the meaning set forth in the Separation Agreement.

 

“Transition Services Agreement” has the meaning set forth in the Separation
Agreement.

 

“U.S.” means the United States of America.

 

11

--------------------------------------------------------------------------------


 

“WARN” means the U.S. Worker Adjustment and Retraining Notification Act, as
amended, and the regulations promulgated thereunder, and any applicable foreign,
state, provincial or local Law equivalent.

 

“Welfare Plan” means, where applicable, a “welfare plan” (as defined in
Section 3(1) of ERISA) or a “cafeteria plan” under Section 125 of the Code, and
any benefits offered thereunder, and any other plan offering health benefits
(including medical, prescription drug, dental, vision, and mental health and
substance abuse), disability benefits, or life, accidental death and disability,
and business travel insurance, pre-tax premium conversion benefits, dependent
care assistance programs, employee assistance programs, paid time off programs,
contribution funding toward a health savings account or flexible spending
accounts.

 

Section 2.2                                    Interpretation.  In this
Agreement, unless the context clearly indicates otherwise:

 

(a)                                 words used in the singular include the
plural and words used in the plural include the singular;

 

(b)                                 if a word or phrase is defined in this
Agreement, its other grammatical forms, as used in this Agreement, shall have a
corresponding meaning;

 

(c)                                  reference to any gender includes the other
gender and the neuter;

 

(d)                                 the words “include,” “includes” and
“including” shall be deemed to be followed by the words “without limitation”;

 

(e)                                  the words “shall” and “will” are used
interchangeably and have the same meaning;

 

(f)                                   the word “or” shall have the inclusive
meaning represented by the phrase “and/or”;

 

(g)                                  relative to the determination of any period
of time, “from” means “from and including,” “to” means “to but excluding” and
“through” means “through and including”;

 

(h)                                 whenever this Agreement refers to a number
of days, such number shall refer to calendar days;

 

(i)                                     accounting terms used herein have the
meanings historically ascribed to them by OPC and its Subsidiaries, including
CRC for this purpose, in its and their internal accounting and financial
policies and procedures in effect immediately prior to the date of this
Agreement;

 

(j)                                    reference to any Article, Section or
Schedule means such Article or Section of, or such Schedule to, this Agreement,
as the case may be, and references in any Section or definition to any clause
means such clause of such Section or definition;

 

12

--------------------------------------------------------------------------------


 

(k)                                 the words “this Agreement,” “herein,”
“hereunder,” “hereof,” “hereto” and words of similar import shall be deemed
references to this Agreement as a whole and not to any particular Section or
other provision of this Agreement;

 

(l)                                     the term “commercially reasonable
efforts” means efforts which are commercially reasonable to enable a Party,
directly or indirectly, to satisfy a condition to or otherwise assist in the
consummation of a desired result and which do not require the performing Party
to expend funds or assume Liabilities other than expenditures and Liabilities
which are customary and reasonable in nature and amount in the context of a
series of related transactions similar to the Distribution;

 

(m)                             reference to any agreement, instrument or other
document means such agreement, instrument or other document as amended,
supplemented and modified from time to time to the extent permitted by the
provisions thereof and not prohibited by this Agreement;

 

(n)                                 reference to any Law (including statutes and
ordinances) means such Law (including any and all rules and regulations
promulgated thereunder) as amended, modified, codified or reenacted, in whole or
in part, and in effect at the time of determining compliance or applicability;

 

(o)                                 references to any Person include such
Person’s successors and assigns but, if applicable, only if such successors and
assigns are permitted by this Agreement; a reference to such Person’s
“Affiliates” shall be deemed to mean such Person’s Affiliates following the
Initial Distribution and any reference to a third party shall be deemed to mean
a Person who is not a Party or an Affiliate of a Party;

 

(p)                                 if there is any conflict between the
provisions of the main body of this Agreement and the Schedules hereto, the
provisions of the main body of this Agreement shall control unless explicitly
stated otherwise in such Schedule;

 

(q)                                 unless otherwise specified in this
Agreement, all references to dollar amounts herein shall be in respect of lawful
currency of the U.S.;

 

(r)                                    the titles to Articles and headings of
Sections contained in this Agreement, in any Schedule and exhibit and in the
table of contents to this Agreement have been inserted for convenience of
reference only and shall not be deemed to be a part of or to affect the meaning
or interpretation of this Agreement; and

 

(s)                                   any portion of this Agreement obligating a
Party to take any action or refrain from taking any action, as the case may be,
shall mean that such Party shall also be obligated to cause its relevant
Subsidiaries to take such action or refrain from taking such action, as the case
may be.

 

13

--------------------------------------------------------------------------------


 

ARTICLE III
ASSIGNMENT OF EMPLOYEES

 

Section 3.1                                    Active Employees.

 

(a)                                 CRC Group Employees.  Except as otherwise
set forth in this Agreement, effective not later than immediately prior to the
Effective Time, the employment of each individual (i) who is employed by CRC or
a Subsidiary of CRC as of immediately prior to the Effective Time or (ii) whose
employment duties are to be exclusively related to the CRC Business immediately
following the Effective Time (collectively, the “CRC Group Employees”) shall
continue with a member of the CRC Group or is hereby assigned and transferred as
of the Effective Time to a member of the CRC Group (in each case, with such
member as determined by CRC). Each of the Parties agrees to execute, and to seek
to have the applicable employees execute, such documentation, if any, as may be
necessary to reflect such assignments and transfers.

 

(b)                                 OPC Group Employees.  Except as otherwise
set forth in this Agreement, effective not later than immediately prior to
Effective Time, the employment of each individual who is employed by a member of
the OPC Group and is not a CRC Group Employee (collectively, the “OPC Group
Employees”) shall continue with a member of the OPC Group or is hereby assigned
and transferred as of the Effective Time to a member of the OPC Group (in each
case as determined by OPC). Each of the Parties agrees to execute, and to seek
to have the applicable employees execute, such documentation, if any, as may be
necessary to reflect such assignments and transfers.

 

(c)                                  At-Will Status.  Notwithstanding the above
or any other provision of this Agreement, nothing in this Agreement shall create
any obligation on the part of any member of the OPC Group or any member of the
CRC Group to (i) continue the employment of any Employee or permit the return
from a leave of absence for any period following the date of this Agreement or
the Distribution Date (except as required by applicable Law) or (ii) change the
employment status of any Employee from “at will,” to the extent such Employee is
an “at will” employee under applicable Law.

 

(d)                                 Separation from Service.  The Parties
acknowledge and agree that the Distribution and the assignment, transfer or
continuation of the employment of Employees as contemplated by this Section 3.1
(i) shall not be deemed a “separation from service” (as defined in Section 409A
of the Code) of any Employee for purposes of this Agreement or any Benefit Plan
of any member of the OPC Group or any member of the CRC Group but (ii) shall,
with respect to CRC Group Employees and for purposes of the OPC Defined
Contribution Plans, constitute a “severance from employment” (as described in
Section 401(k)(2)(B) of the Code).

 

(e)                                  Not a Change of Control/Change in Control. 
The Parties acknowledge and agree that neither the consummation of the
Distribution nor any transaction in connection with the Distribution shall be
deemed a “change of control,” “change in control,” or term of similar import for
purposes of any Benefit Plan of any member of the OPC Group or any member of the
CRC Group.

 

14

--------------------------------------------------------------------------------


 

(f)                                   Payroll and Related Taxes.  OPC and CRC
hereby agree to follow the standard procedure for U.S. employment tax
withholding as provided in Section 4 of Rev. Proc. 2004-53, I.R.B. 2004-34. 
Without limiting the generality of the foregoing, with respect to each CRC Group
Employee, OPC and CRC shall, and shall cause their respective Affiliates to (to
the extent permitted by applicable Law and practicable) (i) treat CRC (or the
applicable CRC Entity) as a “successor employer” and OPC (or the applicable OPC
Entity) as a “predecessor,” within the meaning of Sections 3121(a)(1) and
3306(b)(1) of the Code, to the extent appropriate, for purposes of taxes imposed
under the U.S. Federal Insurance Contributions Act, as amended (“FICA”), or the
U.S. Federal Unemployment Tax Act, as amended (“FUTA”), and (b) cooperate with
each other to avoid, to the extent possible, the restart of FICA and FUTA upon
or following the Effective Time with respect to each CRC Group Employee for the
tax year during which the Effective Time occurs.

 

(g)                                  Employment Contracts; Expatriate
Obligations.  Effective as of the Effective Time, CRC hereby assumes and shall
honor, or will cause a member of the CRC Group to honor, any agreements to which
any CRC Group Employee is party with any OPC Entity, including any
(i) employment contract, executive agreement, offer letter, indemnification or
consulting agreement, (ii) retention, severance or change of control arrangement
or (iii) expatriate or relocation contract or arrangement (including agreements
and obligations regarding repatriation, relocation, equalization of taxes and
living standards in the host country).

 

(h)                                 Collective Bargaining Agreements.  Prior to
the Effective Time, OPC and CRC will take or cause to be taken all actions
necessary (if any) to cause a CRC Entity to continue sponsorship of the
collective bargaining agreements, collective agreements, trade union or works
council agreements and any other contractual or other obligation to a labor
union, trade union, works council or other representative of any CRC Group
Employee relating to the CRC Group Employees in effect immediately prior to the
Effective Time (collectively, the “Collective Bargaining Agreements”).  Nothing
in this Agreement is intended to alter the provisions of any Collective
Bargaining Agreement or modify in any way the obligations owed to the Employees
covered by any such agreement.

 

Section 3.2                                    Employment Law Obligations.

 

(a)                                 WARN.  After the Effective Time, (i) OPC
shall be responsible for providing any necessary WARN notice and satisfying WARN
obligations with respect to any termination of employment of any OPC Group
Employee that occurs after the Effective Time and (ii) CRC shall be responsible
for providing any necessary WARN notice and satisfying WARN obligations with
respect to any termination of employment of any CRC Group Employee that occurs
after the Effective Time.

 

(b)                                 Compliance With Employment Laws. With
respect to the time period occurring on and after the Effective Time (i) each
member of the OPC Group shall be responsible for adopting and maintaining any
policies or practices, and for all other actions and inactions, necessary to
comply with employment-related Laws and requirements relating to the employment
of OPC Group Employees and the treatment of any applicable Former OPC Group
Employees in respect of their employment, and (ii) each member of the CRC Group
shall be responsible for adopting and maintaining any policies or practices, and
for all other actions and

 

15

--------------------------------------------------------------------------------


 

inactions, necessary to comply with employment-related Laws and requirements
relating to the employment of CRC Group Employees and the treatment of any
applicable Former CRC Group Employees in respect of their employment.

 

Section 3.3                                    Employee Records.

 

(a)                                 Sharing of Information.  Subject to any
limitations imposed by applicable Law, OPC and CRC (acting directly or through
members of the OPC Group or the CRC Group, respectively) shall provide to the
other and their respective agents and vendors all information reasonably
necessary for the Parties to perform their respective duties under this
Agreement. The Parties also hereby agree to enter into any business associate
arrangements that may be required for the sharing of any information pursuant to
this Agreement to comply with the requirements of HIPAA.

 

(b)                                 Transfer of Personnel Records and
Authorization.  Subject to any limitations imposed by applicable Law, as soon as
administratively feasible following the Distribution Date, OPC shall transfer
and assign to CRC all personnel records, all immigration documents, including
I-9 forms and work authorizations, all payroll deduction authorizations and
elections, whether voluntary or mandated by Law, including but not limited to
W-4 forms and deductions for benefits under the applicable CRC Benefit Plans and
all absence management records, Family and Medical Leave Act and employee leave
records, insurance beneficiary designations, flexible spending account
enrollment confirmations, attendance, and return to work information (“Benefit
Management Records”).  Subject to any limitations imposed by applicable Law,
OPC, however, may retain originals of, copies of, or access to Benefit
Management Records as long as necessary to provide services to CRC (acting
pursuant to the Transition Services Agreement).  CRC will use Benefit Management
Records for lawful purposes only, including calculation of withholdings from
wages and personnel management.  It is understood that following the
Distribution Date, OPC records so transferred and assigned may be maintained by
CRC (acting directly or through one of its Subsidiaries) pursuant to CRC’s
applicable records retention policy.

 

(c)                                  Access to Records.  To the extent not
inconsistent with this Agreement and any applicable Laws, reasonable access to
Employee-related records after the Distribution Date will be provided to members
of the OPC Group and members of the CRC Group pursuant to the terms and
conditions of Article VII of the Separation Agreement. In addition,
notwithstanding anything to the contrary, CRC shall provide OPC with reasonable
access to those records necessary for its administration of any plans or
programs on behalf of OPC Group Employees and Former OPC Group Employees after
the Distribution Date as permitted by any applicable Laws. OPC shall also be
permitted to retain copies of all restrictive covenant agreements with any CRC
Group Employee in which any member of the OPC Group has a valid business
interest. In addition, OPC shall provide CRC with reasonable access to those
records necessary for its administration of any plans or programs on behalf of
CRC Group Employees and Former CRC Group Employees after the Distribution Date
as permitted by any applicable Laws. CRC shall also be permitted to retain
copies of all restrictive covenant agreements with any OPC Group Employee or
Former OPC Group Employee in which any member of the CRC Group has a valid
business interest.

 

16

--------------------------------------------------------------------------------


 

(d)                                 Maintenance of Records.  With respect to
retaining, destroying, transferring, sharing, copying and permitting access to
all Employee-related information, OPC and CRC shall comply with all applicable
Laws and hereby agree to indemnify and hold harmless each other from and against
any and all Liability, claims, actions, and damages that arise from a failure
(by the indemnifying party or its Subsidiaries or their respective agents) to so
comply with all applicable Laws applicable to such information.

 

(e)                                  No Access to Computer Systems or Files. 
Except as set forth in the Separation Agreement or any Transfer Document, no
provision of this Agreement shall give (i) any member of the OPC Group direct
access to the computer systems or other files, records or databases of any
member of the CRC Group or (ii) any member of the CRC Group direct access to the
computer systems or other files, records or databases of any member of the OPC
Group, unless specifically permitted by the owner of such systems, files,
records or databases.

 

(f)                                   Confidentiality.  The provisions of this
Section 3.3 shall be in addition to, and not in derogation of, the provisions of
the Separation Agreement governing confidential information, including
Section 7.7 of the Separation Agreement. Except as otherwise set forth in this
Agreement, all records and data relating to Employees shall, in each case, be
subject to the confidentiality provisions of the Separation Agreement and any
other applicable agreement and applicable Law.

 

(g)                                  Cooperation.  Each Party shall use
commercially reasonable efforts to cooperate to share, retain, and maintain data
and records that are necessary or appropriate to further the purposes of this
Section 3.3 and for each Party to administer its respective Benefit Plans to the
extent consistent with this Agreement and applicable Law, and each Party agrees
to cooperate as long as is reasonably necessary to further the purposes of this
Section 3.3. Except as provided under any Transfer Document, no Party shall
charge another Party a fee for such cooperation.

 

ARTICLE IV

EQUITY AND LONG-TERM INCENTIVE AWARDS

 

Section 4.1                                    General Principles.

 

(a)                                 Additional Actions.  OPC and CRC shall take
any and all reasonable actions as shall be necessary and appropriate to further
the provisions of this Article IV, including, to the extent practicable,
providing written notice or similar communication to each individual who holds
one or more awards granted under any of the OPC Equity Plans informing such
individual of (i) the actions contemplated by this Article IV with respect to
such awards and (ii) whether (and during what time period) any “blackout” period
shall be imposed upon holders of awards granted under any of the OPC Equity
Plans during which time awards may not be exercised or settled, as the case may
be.

 

(b)                                 Service Recognition; Change of Control. 
From and after the Initial Distribution, (i) a grantee who has outstanding
awards under one or more of the OPC Equity Plans and/or replacement awards under
the CRC New Equity Plan shall be considered to have been employed by (or
otherwise providing services to) the applicable plan sponsor before and

 

17

--------------------------------------------------------------------------------


 

after the Initial Distribution for purposes of (x) vesting and (y) determining
the date of termination of employment (or any other applicable service
relationship) as it applies to any such award and (ii) for purposes of
determining whether any “change of control” has occurred with respect to any OPC
LTI Award or CRC LTI Award, (x) a “change of control” shall only be deemed to
have occurred for purposes of any award that is governed by the OPC Equity Plans
upon a “change of control” of OPC and (y) a “change of control” shall only be
deemed to have occurred for purposes of any award that is governed by the CRC
New Equity Plan upon a “change of control” of CRC.

 

(c)                                  Consistency with Applicable Laws.  No award
described in this Article IV, whether outstanding or to be issued, adjusted,
substituted or cancelled by reason of or in connection with the Initial
Distribution, shall be adjusted, settled, cancelled, or exercisable, until in
the judgment of the administrator of the applicable plan or program such action
is consistent with all applicable Laws, including federal securities Laws. Any
period of exercisability will not be extended on account of a period during
which such an award is not exercisable pursuant to the preceding sentence.

 

(d)                                 ASC 718.  The adjustment or conversion of
OPC LTI Awards pursuant to this Article IV is intended to be effectuated in a
manner so as to result in each Adjusted OPC LTI Award or CRC LTI Award, as
applicable, having an aggregate “fair value” and an “intrinsic value” (in each
case, within the meaning of ASC 718 and determined in accordance therewith), as
of immediately following the Initial Distribution, that shall not be materially
greater than the fair value and intrinsic value of the related OPC LTI Award
immediately prior to the Initial Distribution.

 

(e)                                  Section 409A of the Code.  The adjustment
or conversion of OPC LTI Awards shall be effectuated in a manner that is
intended to avoid the imposition of any penalty or other taxes on the holders
thereof pursuant to Section 409A of the Code.

 

Section 4.2                                    Restricted Stock and Director
Common Stock Awards.

 

(a)                                 OPC Directors.  Each OPC Director who is the
holder of outstanding OPC DSAs immediately prior to the Effective Time, shall
receive from OPC, upon the Initial Distribution being made, such number of
shares of CRC Common Stock as determined by applying the Distribution Ratio in
the same way as if such outstanding OPC DSAs were fully vested and transferrable
shares of OPC Common Stock as of the Effective Time. The shares of CRC Common
Stock so distributed to such OPC Director shall be subject to substantially the
same terms and conditions (including transfer restrictions) immediately
following the Effective Time as applicable to the OPC DSAs held by such OPC
Director immediately prior to the Effective Time.

 

(b)                                 CRC Employees.  Each CRC Group Employee who
is the holder of outstanding, unvested OPC RSAs immediately prior to the
Effective Time (a “CRC Employee RSA”) shall receive from OPC, upon the Initial
Distribution being made, such number of shares of CRC Common Stock (which shares
shall then immediately and automatically be deemed exchanged for restricted
shares of CRC Common Stock under the CRC New Equity Plan, each a “CRC RSA”) as
determined by applying the Distribution Ratio in the same way as if such

 

18

--------------------------------------------------------------------------------


 

outstanding OPC RSAs were fully vested and transferable shares of OPC Common
Stock as of the Effective Time (rounded up to the nearest whole share), and,
upon the Effective Time, such CRC Employee RSA shall be cancelled and such
holder shall be entitled to receive, as soon as practicable following the
Effective Time, an additional CRC RSA covering a number of restricted shares of
CRC Common Stock under the CRC New Equity Plan equal to the difference between
(i) the CRC Share Number and (ii) the number of shares of CRC Common Stock
covered by the CRC RSA received upon the Initial Distribution with respect to
such CRC Employee RSA.  The CRC RSAs described in the preceding sentence that
relate to a particular CRC Employee RSA may be issued as a single award under
the CRC New Equity Plan, and each such CRC RSA shall be subject to substantially
the same terms and conditions after the Effective Time as the terms and
conditions applicable to the corresponding CRC Employee RSA immediately prior to
the Effective Time (including vesting); provided, however, that from and after
the Effective Time, (x) any time-based vesting conditions applicable to the CRC
RSA shall be determined based solely upon continued service with the CRC Group
rather than the OPC Group and (y) if the CRC Employee RSA was subject to
performance-based vesting conditions immediately prior to the Effective Time,
then the CRC RSA shall include such performance-based vesting conditions, if
any, as may be determined by the OPC Committee in its sole discretion (which
performance-based vesting conditions may be applicable to some recipients of CRC
RSAs and not other such recipients).

 

(c)                                  Other Holders.  Each OPC RSA that is
outstanding, unvested and held by any Person other than a CRC Group Employee as
of immediately prior to the Effective Time (an “OPC Employee RSA”) shall,
following the Effective Time, remain outstanding and the holder thereof shall
receive from OPC upon the Initial Distribution being made such number of shares
of CRC Common Stock as determined by applying the Distribution Ratio in the same
way as if such outstanding OPC RSAs were fully vested and transferable shares of
OPC Common Stock as of the Effective Time (rounded up to the nearest whole
share); provided, however, that, immediately after the issuance of such shares
of CRC Common Stock, such shares of CRC Common Stock shall automatically be
returned to OPC and, in exchange therefor, the holder thereof shall receive an
additional OPC RSA (the “Additional OPC RSAs”) with respect to a number of
shares of OPC Common Stock equal to (i) (x) the number of shares with respect to
such OPC Employee RSA which are outstanding and unvested as of immediately prior
to the Effective Time multiplied by (y) the OPC Equity Award Ratio (which
product shall be rounded up to the nearest whole share of OPC Common Stock),
minus (ii) the number of shares with respect to such OPC Employee RSA which are
outstanding and unvested as of immediately prior to the Effective Time.  Each
Additional OPC RSA shall be granted under the same terms and conditions as the
related OPC Employee RSA.  Following the Effective Time, each OPC Employee RSA
and Additional OPC RSA related thereto shall remain subject to the same terms
and conditions as applicable to such OPC Employee RSA prior to the Effective
Time.

 

Section 4.3                                    Stock Appreciation Rights.

 

(a)                                 CRC Employees.  Each OPC SAR, whether or not
exercisable, that is outstanding and held by a CRC Group Employee as of
immediately prior to the Effective Time (a “CRC Employee SAR”) shall, upon the
Effective Time, be converted into a stock appreciation right granted under the
CRC New Equity Plan with respect to a number of shares of CRC Common Stock equal
to the CRC Share Number (a “CRC SAR”) with a grant price per share of

 

19

--------------------------------------------------------------------------------


 

CRC Common Stock equal to (i) the grant price of the relevant OPC SAR as of the
Effective Time divided by (ii) the CRC Equity Award Ratio, rounded up to the
nearest whole cent.  Each CRC SAR described in the preceding sentence shall be
subject to the same terms and conditions after the Effective Time as the terms
and conditions applicable to the corresponding CRC Employee SAR immediately
prior to the Effective Time (including vesting); provided, however, that from
and after the Effective Time, the vesting and exercisability of each CRC SAR
shall be determined based upon continued service with the CRC Group rather than
the OPC Group.

 

(a)                                 Other Holders.  Each OPC SAR, whether or not
exercisable, that is outstanding and held by any Person other than a CRC Group
Employee as of immediately prior to the Effective Time (an “OPC Employee SAR”)
shall, upon the Effective Time, be adjusted such that (i) the number of shares
of OPC Common Stock subject to such OPC Employee SAR is the Adjusted OPC Share
Number (following such adjustment, the OPC Employee SAR shall be an “Adjusted
OPC SAR”) and (ii) the per share grant price of such Adjusted OPC SAR is equal
to (x) the grant price of the relevant OPC SAR as of the Effective Time divided
by (y) the OPC Equity Award Ratio, rounded up to the nearest whole cent.  Other
than as described in the preceding sentence, following the Effective Time the
Adjusted OPC SAR shall remain subject to the same terms and conditions as
applicable to the OPC Employee SAR prior to the Effective Time.

 

Section 4.4                                    OPC LTI Mixed-Settlement Units.

 

(a)                                 CRC Employees.  Each OPC LTI
Mixed-Settlement Unit that is outstanding, unvested and held by a CRC Group
Employee as of immediately prior to the Effective Time (a “CRC Employee
Mixed-Settlement Unit”) shall, upon the Effective Time, be converted into an
award of incentive units granted under the CRC New Equity Plan with respect to a
number of shares of CRC Common Stock equal to the CRC Share Number (a “CRC
MSU”).  Each CRC MSU described in the preceding sentence shall be subject to
substantially the same terms and conditions after the Effective Time as the
terms and conditions applicable to the corresponding CRC Employee
Mixed-Settlement Unit immediately prior to the Effective Time (including vesting
and the form of settlement (except that CRC Common Stock shall be substituted
for OPC Common Stock)); provided, however, that from and after the Effective
Time, the vesting of each CRC MSU shall be determined based upon continued
service with the CRC Group rather than the OPC Group.

 

(b)                                 Other Holders.  Each OPC LTI
Mixed-Settlement Unit that is outstanding and held by any Person other than a
CRC Group Employee as of immediately prior to the Effective Time (an “OPC
Employee Mixed-Settlement Unit”) shall, upon the Effective Time, be adjusted
such that the number of shares of OPC Common Stock subject to such OPC LTI
Mixed-Settlement Unit is the Adjusted OPC Share Number (such adjusted OPC LTI
Mixed-Settlement Unit, an “Adjusted OPC MSU”).  Other than as described in the
preceding sentence, following the Effective Time the Adjusted OPC MSU shall
remain subject to the same terms and conditions as applicable to the OPC LTI
Mixed-Settlement Unit prior to the Effective Time.

 

20

--------------------------------------------------------------------------------


 

Section 4.5                                    Restricted Stock Units and
Director Stock Units.

 

(a)                                 CRC Directors.  Each OPC DSU that is
outstanding and held by a CRC Director as of immediately prior to the Effective
Time (a “CRC Director DSU”) shall, upon the Effective Time, be converted into a
common stock unit granted under the CRC New Equity Plan with respect to a number
of shares of CRC Common Stock equal to the CRC Share Number (a “CRC DSU”).  Each
CRC DSU described in the preceding sentence shall be subject to the same terms
and conditions after the Effective Time as the terms and conditions applicable
to the corresponding CRC Director DSU immediately prior to the Effective Time.

 

(b)                                 OPC Directors.  Each OPC DSU that is
outstanding and held by an individual other than a CRC Director as of
immediately prior to the Effective Time (an “OPC Director DSU”) shall, upon the
Effective Time, be adjusted such that the number of shares of OPC Common Stock
subject to such OPC Director DSU is the Adjusted OPC Share Number (an “Adjusted
OPC DSU”).  Other than as described in the preceding sentence, following the
Effective Time the Adjusted OPC DSU shall remain subject to the same terms and
conditions as applicable to the OPC DSU prior to the Effective Time.

 

(c)                                  CRC Employees.  Each OPC RSU that is
outstanding and held by a CRC Group Employee as of immediately prior to the
Effective Time (a “CRC Employee RSU”) shall, upon the Effective Time, be
terminated at the Effective Time with the holder thereof entitled to receive, as
soon as practicable following the Effective Time, (i) a number of CRC RSAs
granted pursuant to the CRC New Equity Plan equal to the CRC Share Number and
(ii) a payment from CRC with respect to any cash dividend equivalents that have
accrued under such CRC Employee RSU and which remain unpaid as of the Effective
Time (which payment shall (x) be determined based upon the level of performance
assumed for purposes of determining the related CRC Share Number and (y) occur
in no event later than March 15 of the calendar year following the calendar year
in which the Effective Time occurs).  Other than as described in the preceding
sentence, following the Effective Time, the CRC RSAs shall remain subject to
substantially the same terms and conditions as applicable to the CRC Employee
RSU prior to the Effective Time (including vesting); provided, however that
(A) if the CRC Employee RSU was subject to both time-based and performance-based
vesting conditions immediately prior to the Effective Time, then from and after
the Effective Time the vesting of such CRC RSAs shall continue to be subject to
the time-based vesting conditions based upon continued service with the CRC
Group and such CRC RSAs shall include such performance-based vesting conditions,
if any, as may be determined by the OPC Committee in its sole discretion (which
performance-based vesting conditions may be applicable to some recipients of
such CRC RSAs and not other such recipients), and (B) such CRC RSAs shall have
such other rights as are generally applicable to other CRC RSAs (including,
without limitation, any such rights relating to voting and dividends).

 

(d)                                 Other Holders.  Each OPC RSU that is
outstanding and held by any Person other than a CRC Group Employee as of
immediately prior to the Effective Time (an “OPC Employee RSU”) shall, upon the
Effective Time, be adjusted such that the number of shares of OPC Common Stock
subject to such OPC RSU is the Adjusted OPC Share Number (such adjusted OPC RSU,
an “Adjusted OPC RSU”).  Other than as described in the preceding

 

21

--------------------------------------------------------------------------------


 

sentence, following the Effective Time the Adjusted OPC RSU shall remain subject
to the same terms and conditions as applicable to the OPC RSU prior to the
Effective Time.

 

Section 4.6                                    Long-Term Incentive Cash-Based
and Cash-Settled Awards.

 

(a)                                 CRC Employees.  Each OPC LTI Cash Award that
is outstanding and held by a CRC Group Employee as of immediately prior to the
Effective Time (a “CRC Employee LTI Cash Award”) shall, upon the Effective Time,
be terminated at the Effective Time with the holder thereof entitled to receive,
as soon as practicable following the Effective Time, a number of CRC RSAs
granted pursuant to the CRC New Equity Plan equal to the quotient obtained by
dividing (i) the target incentive amount applicable to such CRC Employee LTI
Cash Award (provided, however, that if there is less than 12 months remaining in
the performance period applicable to such CRC Employee LTI Cash Award, then the
amount determined under this clause (i) shall be equal to the amount that would
be payable under such CRC Employee LTI Cash Award based upon attainment of
Actual LTI Performance), by (ii) the CRC Stock Value.  Following the Effective
Time, (x) the time-based vesting conditions applicable to the CRC Employee LTI
Cash Award immediately prior to the Effective Time shall continue to apply to
the CRC RSAs issued in accordance with the preceding sentence based solely upon
continued service with the CRC Group rather than the OPC Group, (y) such CRC
RSAs shall include such performance-based vesting conditions, if any, as may be
determined by the OPC Committee in its sole discretion (which performance-based
vesting conditions may be applicable to some recipients of such CRC RSAs and not
other such recipients), and (z) such CRC RSAs shall have such other rights as
are generally applicable to other CRC RSAs (including, without limitation, any
such rights relating to voting and dividends).

 

(b)                                 Other Holders.  Each OPC LTI Cash Award that
is outstanding and held by any Person other than a CRC Group Employee as of
immediately prior to the Effective Time shall remain subject to the same terms
and conditions as were applicable to such OPC LTI Cash Award prior to the
Effective Time.

 

Section 4.7                                    Phantom Share Units

 

(a)                                 CRC Employees.  Each OPC Phantom Share Unit
that is outstanding and held by a CRC Group Employee as of immediately prior to
the Effective Time (a “CRC Employee Phantom Share Unit”) shall, upon the
Effective Time, be terminated at the Effective Time with the holder thereof
entitled to receive, as soon as practicable following the Effective Time, (i) a
number of phantom share units (including dividend equivalent rights) with
respect to CRC Common Stock (“CRC Phantom Share Units”) granted pursuant to the
CRC New Equity Plan equal to the CRC Share Number and (ii) a payment from CRC
with respect to any cash dividend equivalents that have accrued under such CRC
Employee Phantom Share Unit and which remain unpaid as of the Effective Time
(which payment shall occur in no event later than March 15 of the calendar year
following the calendar year in which the Effective Time occurs). Other than as
described in the preceding sentence, following the Effective Time, the CRC
Phantom Share Units shall remain subject to substantially the same terms and
conditions as applicable to the CRC Employee Phantom Share Unit prior to the
Effective Time (including vesting).

 

22

--------------------------------------------------------------------------------


 

(b)                                 Other Holders.  Each OPC Phantom Share Unit
that is outstanding and held by any Person other than a CRC Group Employee as of
immediately prior to the Effective Time (an “OPC Employee Phantom Share Unit”)
shall, upon the Effective Time, be adjusted such that the number of shares of
OPC Common Stock subject to such OPC Phantom Share Unit is the Adjusted OPC
Share Number (such adjusted OPC Phantom Share Unit, an “Adjusted OPC Phantom
Share Unit”).  Other than as described in the preceding sentence, following the
Effective Time the Adjusted OPC Phantom Share Unit shall remain subject to the
same terms and conditions as applicable to the OPC Phantom Share Unit prior to
the Effective Time.

 

Section 4.8                                    Section 16(b) of the Securities
Exchange Act; Code Sections 162(m) and 409A.

 

(a)                                 Section 16(b) of the Securities Exchange
Act.  By approving the adoption of this Agreement, the respective Boards of
Directors of each of OPC and CRC intend to exempt from the short-swing profit
recovery provisions of Section 16(b) of the Securities Exchange Act of 1934, as
amended, by reason of the application of Rule 16b-3 thereunder, all acquisitions
and dispositions of equity incentive awards by directors and officers of each of
the OPC Group and the CRC Group, and the respective Boards of Directors of OPC
and CRC also intend expressly to approve, in respect of any equity-based award,
the use of any method for the payment of an exercise price and the satisfaction
of any applicable tax withholding (specifically including the actual or
constructive tendering of shares in payment of an exercise price and the
withholding of award shares from delivery in satisfaction of applicable tax
withholding requirements) to the extent such method is permitted under the
applicable OPC Equity Plan, CRC New Equity Plan and award agreement.

 

(b)                                 Code Sections 162(m) and 409A. 
Notwithstanding anything in this Agreement to the contrary (including the
treatment of supplemental and deferred compensation plans, outstanding long-term
incentive awards and annual incentive awards as described herein), OPC and CRC
agree to negotiate in good faith regarding the need for any treatment different
from that otherwise provided herein to ensure that (i) a federal income tax
deduction for the payment of such supplemental or deferred compensation or
long-term incentive award, annual incentive award or other compensation is, to
the extent prescribed under the terms of the applicable plan and award
agreement, not limited by reason of Section 162(m) of the Code, and (ii) the
treatment of such supplemental or deferred compensation or long-term incentive
award, annual incentive award or other compensation does not cause the
imposition of a penalty tax under Section 409A of the Code.

 

Section 4.9                                    Liabilities for Settlement of
Awards.  Except as provided for pursuant to Section 4.11, from and after the
Effective Time (a) OPC shall be responsible for all Liabilities associated with
OPC LTI Awards, including any exercise, share delivery, registration or other
obligations related to the exercise, vesting or settlement of the OPC LTI Awards
and (b) CRC shall be responsible for all Liabilities associated with CRC LTI
Awards, including any exercise, share delivery, registration or other
obligations related to the exercise, vesting or settlement of the CRC LTI
Awards.

 

Section 4.10                             Form S-8.  Prior to, upon or as soon as
reasonably practicable after the Effective Time and subject to applicable Law,
CRC shall prepare and file with the Securities and

 

23

--------------------------------------------------------------------------------


 

Exchange Commission a registration statement on Form S-8 (or another appropriate
form) registering under the Securities Act of 1933, as amended, the offering of
a number of shares of CRC Common Stock at a minimum equal to the number of
shares subject to the CRC LTI Awards.  CRC shall use commercially reasonable
efforts to cause any such registration statement to be kept effective (and the
current status of the prospectus or prospectuses required thereby to be
maintained) as long as any CRC LTI Awards remain outstanding.

 

Section 4.11                             Tax Reporting and Withholding for
Awards.  OPC (or one of its Subsidiaries) will be responsible for all income,
payroll, or other tax reporting related to income of Persons from equity-based
and other long-term incentive awards outstanding pursuant to the OPC Equity
Plans, and CRC (or one of its Subsidiaries) will be responsible for all income,
payroll, or other tax reporting related to income of Persons from equity-based
and other long-term incentive awards granted under the CRC New Equity Plan.
Further, OPC (or one of its Subsidiaries) shall be responsible for remitting
applicable tax withholdings for Persons who hold equity-based and other
long-term incentive awards outstanding pursuant to the OPC Equity Plans to each
applicable taxing authority, and CRC (or one of its Subsidiaries) shall be
responsible for remitting applicable tax withholdings for Persons who hold
equity-based and other long-term incentive awards granted under the CRC New
Equity Plan to each applicable taxing authority.  OPC and CRC acknowledge and
agree that the Parties will cooperate with each other and with third-party
providers to effectuate withholding and remittance of taxes, as well as required
tax reporting, in a timely, efficient, and appropriate manner.

 

Section 4.12                             Approval of CRC New Equity Plan and CRC
ESPP.  Not later than the Effective Time, CRC shall, or shall have caused a CRC
Entity to, have adopted the CRC New Equity Plan and the CRC ESPP. The CRC New
Equity Plan and the CRC ESPP shall each be approved prior to the Effective Time
by the member of the OPC Group that is the sole shareholder of CRC at the time
of such approval.

 

ARTICLE V
BONUS AND SHORT-TERM INCENTIVE PLANS

 

Section 5.1                                    Treatment of Short-Term
Incentives for Year of Initial Distribution.  From and after the Effective Time,
CRC Group Employees and Former CRC Group Employees shall cease participation in
the annual bonus and short-term cash incentive compensation opportunities under
the OPC Short-Term Incentive Plans and shall, for the avoidance of doubt, not be
entitled to any benefits thereunder for the year in which the Distribution Date
occurs.  With respect to the year in which the Distribution Date occurs, CRC
shall, or shall cause another CRC Entity to, provide each CRC Group Employee and
Former CRC Group Employee who participated in an OPC Short-Term Incentive Plan
and otherwise meets all service-based and other requirements to receive an
award, with an annual bonus payment determined based upon the performance of OPC
under the applicable OPC Short-Term Incentive Plan for the entire year in which
the Distribution Date occurs (“OPC Full Year Performance”).  As soon as
practicable, and in no event later than sixty (60) days following the end of the
year in which the Distribution Date occurs, OPC shall inform CRC in writing of
the OPC Full Year Performance.

 

24

--------------------------------------------------------------------------------


 

Section 5.2                                    Plan Liabilities.  For the
avoidance of doubt, (i) the CRC Group shall be solely responsible for funding,
paying, and discharging all obligations relating to any annual cash incentive
awards that any CRC Group Employee or Former CRC Group Employee is eligible to
receive under any CRC Group annual bonus and other short-term incentive
compensation plans with respect to payments made beginning at or after the
Effective Time, and no member of the OPC Group shall have any obligations with
respect thereto, and (ii) the OPC Group shall be solely responsible for funding,
paying, and discharging all obligations relating to any annual cash incentive
awards that any OPC Group Employee or Former OPC Group Employee is eligible to
receive under any OPC annual bonus and other short-term incentive compensation
plans with respect to payments made beginning at or after the Effective Time,
including the OPC Short-Term Incentive Plans, and no member of the CRC Group
shall have any obligations with respect thereto.

 

ARTICLE VI
QUALIFIED DEFINED BENEFIT PLANS

 

Section 6.1                                    Retention of CRC Group Defined
Benefit Plans.  At or prior to the Effective Time, CRC shall take all actions
necessary (if any) to provide for the retention by the applicable CRC Entity of
the sponsorship of each CRC Group Defined Benefit Plan.  Except as expressly set
forth in Section 6.2, from and after the Effective Time (a) the CRC Group shall
be solely responsible for (and CRC (on behalf of the CRC Group) hereby
indemnifies and agrees to hold harmless the OPC Group from) all Liabilities and
obligations pursuant to the CRC Group Defined Benefit Plans (regardless of
whether such Liabilities relate to a CRC Group Employee, Former CRC Group
Employee, OPC Group Employee or Former OPC Group Employee) and (b) OPC Group
Employees shall cease active participation in all CRC Group Defined Benefit
Plans.

 

Section 6.2                                    Transfer of Assets.  As soon as
practicable and in no event later than 60 days following the Effective Time, CRC
shall, or shall cause a CRC Entity to, establish one or more trusts which relate
to the THUMS Pension Plan and are exempt from taxation under Section 501(a) of
the Code (together, the “CRC Pension Trust”).  No later than 60 days following
the establishment of the CRC Pension Trust, OPC shall, or shall cause the
appropriate OPC Entity to, cause the OPC Master Trust to transfer all Assets in
the OPC Master Trust which are held for purposes of providing benefits pursuant
to the THUMS Pension Plan (the “CRC Pension Assets”) to the CRC Pension Trust
(the date of such transfer, the “Pension Transfer Date”).  The transfer of the
CRC Pension Assets shall be in the form of cash or such other Assets as may be
selected by the appropriate fiduciary of the OPC Master Trust in its sole
discretion.  Through and including the Pension Transfer Date, OPC shall remain
primarily responsible for causing benefits due under the THUMS Pension Plan
through such date to be paid from the OPC Master Trust, with any such benefits
paid reducing the CRC Pension Assets.  In connection with the transfer of CRC
Pension Assets, the Parties (each acting directly or through their respective
Affiliates) shall, to the extent necessary, file Internal Revenue Service
Form 5310-A regarding the transfer of CRC Pension Assets from the OPC Master
Trust to the CRC Pension Trust as provided in this Section 6.2.

 

Section 6.3                                    OPC Defined Benefit Plans. From
and after the Effective Time, CRC Group Employees shall cease active
participation in all OPC Defined Benefit Plans, and shall not accrue credit for
any purposes under the OPC Defined Benefit Plans with respect to service with

 

25

--------------------------------------------------------------------------------


 

the CRC Group after the Effective Time.  The applicable OPC Entities shall
retain sponsorship of the OPC Defined Benefit Plans, and each OPC Defined
Benefit Plan shall retain all Liabilities with respect to all benefits accrued
thereunder (including with respect to CRC Group Employees and Former CRC Group
Employees).

 

ARTICLE VII
QUALIFIED DEFINED CONTRIBUTION PLANS

 

Section 7.1                                    Retention of CRC Existing Defined
Contribution Plans.  At or prior to the Effective Time, CRC shall take all
actions necessary (if any) to provide for the retention by the applicable CRC
Entity of the sponsorship of each CRC Existing Defined Contribution Plan.  From
and after the Effective Time (a) the CRC Group shall be solely responsible for
(and CRC (on behalf of the CRC Group) hereby indemnifies and agrees to hold
harmless the OPC Group from) all Liabilities and obligations pursuant to the CRC
Existing Defined Contribution Plans (regardless of whether such Liabilities
relate to a CRC Group Employee, Former CRC Group Employee, OPC Group Employee or
Former OPC Group Employee) and (b) OPC Group Employees shall cease active
participation in all CRC Existing Defined Contribution Plans.

 

Section 7.2                                    Establishment of the CRC Defined
Contribution Plans.  As of the Effective Time, CRC shall, or shall cause another
CRC Entity to, establish one or more qualified defined contribution plans and
trusts for the benefit of CRC Group Employees who were eligible to participate
in the OPC Defined Contribution Plans (the “CRC Defined Contribution Plans”), at
least one of which provides for a cash or deferred arrangement under
Section 401(k) of the Code.  CRC shall be responsible for taking all necessary,
reasonable, and appropriate action to establish, maintain, and administer the
CRC Defined Contribution Plans so that each such plan is qualified under
Section 401(a) of the Code and that the related trust thereunder is exempt under
Section 501(a) of the Code.  CRC (acting directly or through its Affiliates)
shall be responsible for any and all Liabilities and other obligations with
respect to the CRC Defined Contribution Plans.

 

Section 7.3                                    Vesting of CRC Employee
Accounts.  Effective as of the Effective Time, OPC shall, or shall cause the
appropriate OPC Entity to, fully vest each CRC Group Employee in his or her
account balance in each OPC Defined Contribution Plan.

 

Section 7.4                                    CRC Group Employee Account
Balances.  CRC or the appropriate CRC Entity shall cause the appropriate CRC
Defined Contribution Plan to accept the direct rollover of each CRC Group
Employee’s account distributed from an OPC Defined Contribution Plan (including
any notes representing participant loans); provided, however, that such direct
rollover consists solely of cash (other than notes representing participant
loans).

 

ARTICLE VIII
NONQUALIFIED DEFERRED COMPENSATION PLANS

 

Section 8.1                                    Retention of CRC Existing
Deferred Compensation Plan.  At or prior to the Effective Time, CRC shall take
all actions necessary (if any) to provide for the retention by the applicable
CRC Entity of the sponsorship of the CRC Existing Deferred Compensation Plan. 
From and after the Effective Time (a) the CRC Group shall be solely responsible
for (and

 

26

--------------------------------------------------------------------------------


 

CRC (on behalf of the CRC Group) hereby indemnifies and agrees to hold harmless
the OPC Group from) all Liabilities and obligations pursuant to the CRC Existing
Deferred Compensation Plan (regardless of whether such Liabilities relate to a
CRC Group Employee, Former CRC Group Employee, OPC Group Employee or Former OPC
Group Employee) and (b) OPC Group Employees shall cease active participation in
the CRC Existing Deferred Compensation Plan.

 

Section 8.2                                    Establishment of CRC Deferred
Compensation Plans.  On or prior to the Effective Time, CRC shall, or shall
cause another CRC Entity to, establish and adopt one or more deferred
compensation plans (the “CRC Deferred Compensation Plan”) to provide each CRC
Group Employee who was eligible to participate in one or more OPC Deferred
Compensation Plans as of immediately prior to the Effective Time (the “CRC
Deferred Compensation Beneficiaries”) benefits following the Effective Time.  As
of the Effective Time, the CRC Group Employees shall no longer participate in
the OPC Deferred Compensation Plans.  The Parties agree that, for purposes of
the CRC Deferred Compensation Plans, the employment of a CRC Deferred
Compensation Beneficiary shall not be considered to have terminated (and, for
the avoidance of doubt, such CRC Deferred Compensation Beneficiary shall not be
deemed to have incurred a “separation from service”) as a result of the
Distribution or the transfer of employment from OPC (or an OPC Entity) to CRC
(or a CRC Entity), and such employment shall only be considered to terminate for
purposes of the applicable CRC Deferred Compensation Plans when the employment
of such CRC Deferred Compensation Beneficiary with the CRC Group terminates in
accordance with the terms of the applicable CRC Deferred Compensation Plan and
applicable Laws.

 

Section 8.3                                    Liability and Responsibility. 
The Liabilities in respect of CRC Deferred Compensation Beneficiaries under the
OPC Deferred Compensation Plans are hereby assumed by CRC, effective as of the
Effective Time. CRC shall have sole responsibility for the administration of the
CRC Deferred Compensation Plans and the payment of benefits thereunder to or on
behalf of CRC Group Employees, and no member of the OPC Group shall have any
liability or responsibility therefor. OPC shall have sole responsibility for the
administration of the OPC Deferred Compensation Plans and the payment of
benefits thereunder to or on behalf of OPC Group Employees, Former OPC Group
Employees and Former CRC Group Employees, and no member of the CRC Group shall
have any liability or responsibility therefor.

 

Section 8.4                                    Special Provisions Relating to
2005 Deferred Stock Program.  At the Effective Time, the number of “Deferred
Shares” credited to each “Deferred Share Account” (as each such term is defined
in the OPC DSP) under the OPC DSP shall be adjusted such that such number of
Deferred Shares (each of which is deemed to represent one share of OPC Common
Stock) shall equal the product of (a) the number of Deferred Shares credited to
such Deferred Share Account immediately prior to the Effective Time multiplied
by (b) the OPC Equity Award Ratio (rounded up to the nearest whole number).  The
Parties agree that, for purposes of the OPC DSP, the employment of any CRC Group
Employee with an account balance under the OPC DSP as of the Effective Time
shall not be considered to have terminated (and, for the avoidance of doubt,
such CRC Group Employee shall not be deemed to have a “separation from service”)
as a result of the Distribution or the transfer of employment from OPC (or an
OPC Entity) to CRC (or a CRC Entity), and such employment shall only be
considered to terminate for purposes of the OPC DSP when such CRC Group Employee
incurs a “separation from service” (as defined under the OPC DSP in a manner
consistent with Section 409A of the Code) with the

 

27

--------------------------------------------------------------------------------


 

CRC Group.  OPC shall have sole responsibility for the administration of the OPC
DSP and the provision of benefits thereunder to or on behalf of all Employees,
and no member of the CRC Group shall have any liability or responsibility
therefor; provided, however, that, CRC shall notify OPC in writing no later than
10 days following the date any CRC Group Employee with an account balance under
the OPC DSP as of the Effective Time incurs a “separation from service” (as
defined under the OPC DSP in a manner consistent with Section 409A of the Code)
with the CRC Group.

 

ARTICLE IX
WELFARE PLANS

 

Section 9.1                                    Retention of CRC Existing Welfare
Plans.  At or prior to the Effective Time, CRC shall take all actions necessary
(if any) to provide for the retention by the applicable CRC Entity of the
sponsorship of each CRC Existing Welfare Plan.  From and after the Effective
Time (a) the CRC Group shall be solely responsible for (and CRC (on behalf of
the CRC Group) hereby indemnifies and agrees to hold harmless the OPC Group
from) all Liabilities and obligations pursuant to the CRC Existing Welfare Plans
(regardless of whether such Liabilities relate to a CRC Group Employee, Former
CRC Group Employee, OPC Group Employee or Former OPC Group Employee) and (b) OPC
Group Employees shall cease active participation in all CRC Existing Welfare
Plans.

 

Section 9.2                                    Establishment of CRC Welfare
Plans.  On or prior to the Effective Time, CRC shall, or shall cause another CRC
Entity to, establish and adopt Welfare Plans (the “CRC Welfare Plans”) which
will provide welfare benefits to each CRC Group Employee and Former CRC Group
Employee who is, as of the Effective Time, a participant in any of the OPC
Welfare Plans (and their eligible spouses and dependents, as the case may be)
(collectively, the “CRC Welfare Plan Participants”). Coverage and benefits under
the CRC Welfare Plans shall then be provided to the CRC Welfare Plan
Participants on an uninterrupted basis under the newly established CRC Welfare
Plans.  CRC Welfare Plan Participants shall cease to be eligible for coverage
under the OPC Welfare Plans at the Effective Time. For the avoidance of doubt,
CRC Welfare Plan Participants shall not participate in any OPC Welfare Plans
after the Effective Time, and OPC Group Employees and Former OPC Group Employees
shall not participate in any CRC Welfare Plans at any time.

 

Section 9.3                                    Special Provisions Relating to
Post-Retirement Welfare Plans.  On or prior to the Effective Time, CRC shall, or
shall cause another CRC Entity to, establish and adopt Welfare Plans (the “CRC
Post-Retirement Welfare Plans”) which will provide post-retirement welfare
benefits to each CRC Group Employee who is, as of the Effective Time, eligible
to participate in any OPC Post-Retirement Welfare Plan (and their eligible
spouses and dependents, as the case may be) (collectively, the “CRC
Post-Retirement Welfare Plan Participants”).  Former CRC Group Employees who
are, as of the Effective Time, receiving or are eligible to receive benefits
pursuant to an OPC Post-Retirement Welfare Plan shall, subject to the terms
thereof, continue to be covered or be eligible to be covered by such OPC
Post-Retirement Welfare Plan and shall not be covered by or be eligible to be
covered by any CRC Post-Retirement Welfare Plans.  Notwithstanding any provision
herein to the contrary, CRC agrees that the CRC Post-Retirement Welfare Plans,
and OPC agrees that the OPC Post-Retirement Welfare Plans, will be operated in
accordance with the requirements set forth on Schedule 9.3.

 

28

--------------------------------------------------------------------------------


 

Section 9.4                                    Transitional Matters Under CRC
Welfare Plans.

 

(a)                                 Liability for Claims Incurred.  OPC hereby
agrees to be liable (or to cause a member of the OPC Group or the applicable OPC
Welfare Plan to be liable) for all claims for benefits (other than flexible
spending accounts) by CRC Welfare Plan Participants under the OPC Welfare Plans
arising out of claims incurred on or prior to the Effective Time.  CRC hereby
agrees to be liable (or to cause a member of the CRC Group to be liable) for all
other Welfare Plan coverages for CRC Welfare Plan Participants under any Welfare
Plan for which OPC, a member of the OPC Group or the applicable OPC Welfare Plan
is not expressly liable, as set forth above.

 

(b)                                 Credit for Deductibles and Other Limits.
With respect to each CRC Welfare Plan Participant, each CRC Welfare Plan will
give credit for the plan year in which the Distribution Date occurs for any
amount paid, number of services obtained or provider visits by such CRC Welfare
Plan Participant toward deductibles, out-of-pocket maximums, limits on number of
services or visits, or other similar limitations to the extent such amounts are
taken into account under the corresponding OPC Welfare Plan. For purposes of any
life-time maximum benefit limit payable to a CRC Welfare Plan Participant under
any CRC Welfare Plan, the CRC Welfare Plan will recognize any expenses paid or
reimbursed by an OPC Welfare Plan with respect to such participant prior to the
Effective Time to the same extent such expense payments or reimbursements would
be recognized in respect of an active plan participant under the applicable OPC
Welfare Plan.

 

(c)                                  COBRA. At and after the Effective Time, CRC
hereby assumes all Liabilities and other obligations under COBRA (and shall
provide any required coverage under the CRC Welfare Plans) with respect to all
CRC Group Employees and Former CRC Group Employees (and, in either case, their
qualifying beneficiaries) who, at such time, were covered under an OPC Welfare
Plan pursuant to COBRA or who have a COBRA qualifying event (as defined in
Section 4980B of the Code) prior to the Effective Time.

 

Section 9.5                                    Benefit Elections and
Designations and Continuity of Benefits.

 

(a)                                 Benefit Elections and Designations. From and
after the Effective Time, CRC or the appropriate CRC Entity shall cause each CRC
Welfare Plan to recognize and give effect to all elections and designations
(including all coverage and contribution elections and beneficiary designations)
made by each CRC Welfare Plan Participant under, or with respect to, the
corresponding OPC Welfare Plan for the plan year in which the Distribution Date
occurs. Notwithstanding the foregoing, nothing in this Section 9.5(a) will
prohibit CRC from soliciting or causing the solicitation of new election forms
or beneficiary designations from CRC Welfare Plan Participants to be effective
under the CRC Welfare Plan as of the Distribution Date or any time thereafter.

 

(b)                                 Additional Details Regarding Flexible
Spending Accounts. Pursuant to Section 9.2, at or prior to the Effective Time,
CRC shall, or shall cause another CRC Entity to, establish and adopt CRC Welfare
Plans which will provide health care flexible spending account and dependent
care flexible spending account benefits to CRC Welfare Plan Participants (each a
“CRC FSA”).

 

29

--------------------------------------------------------------------------------


 

(i)                                     It is the intention of the Parties that
all activity under a CRC Welfare Plan Participant’s flexible spending account
with OPC for the plan year in which the Distribution Date occurs be treated
instead as activity under the corresponding CRC FSA. Accordingly, (x) any period
of participation by a CRC Welfare Plan Participant in an OPC flexible spending
account during the plan year in which the Distribution Date occurs (the “FSA
Participation Period”) will be deemed a period when the CRC Welfare Plan
Participant participated in the corresponding CRC FSA; (y) all expenses incurred
during the FSA Participation Period will be deemed incurred while the CRC
Welfare Plan Participant’s coverage was in effect under the corresponding CRC
FSA; and (z) all elections and reimbursements made with respect to an FSA
Participation Period under an OPC flexible spending account will be deemed to
have been made with respect to the corresponding OPC FSA.

 

(ii)                                  If the aggregate reimbursement payouts
made to CRC Welfare Plan Participants prior to the Effective Time from the
applicable OPC Welfare Plan flexible spending accounts during the plan year in
which the Distribution Date occurs are less than the aggregate accumulated
contributions to such accounts made by such CRC Welfare Plan Participants prior
to the Effective Time for such plan year, OPC shall cause an amount equal to the
amount by which such contributions are in excess of such reimbursement payouts
to be transferred to CRC (or a CRC Entity designated by CRC) by wire transfer of
immediately available funds as soon as practicable, but in no event later than
45 days, following the Effective Time.

 

(iii)                               If the aggregate reimbursement payouts made
to CRC Welfare Plan Participants prior to the Effective Time from the applicable
OPC Welfare Plan flexible spending accounts during the plan year in which the
Distribution Date occurs exceed the aggregate accumulated contributions to such
accounts made by the CRC Welfare Plan Participants prior to the Effective Time
for such plan year, CRC shall cause an amount equal to the amount by which such
reimbursement payouts are in excess of such contributions to be transferred to
OPC (or an OPC Entity designated by OPC) by wire transfer of immediately
available funds as soon as practicable, but in no event later than 45 days,
following the Effective Time.

 

(iv)                              Notwithstanding anything to the contrary in
this Section 9.5(b), at and after the Effective Time, CRC (on behalf of the CRC
Group) hereby assumes, and shall cause the appropriate CRC FSA to be solely
responsible for, all claims by CRC Welfare Plan Participants under the
applicable OPC Welfare Plan flexible spending accounts that were incurred in the
plan year in which the Distribution Date occurs, whether incurred prior to, on,
or after the Effective Time, that have not been paid in full as of the Effective
Time.

 

(c)                                  Employer Non-elective Contributions. As of
immediately after the Effective Time, CRC shall cause any CRC Welfare Plan that
constitutes a “cafeteria plan” under Section 125 of the Code to recognize and
give effect to all non-elective employer contributions credited toward coverage
of a CRC Welfare Plan Participant under the corresponding OPC Welfare Plan that
is a cafeteria plan under Section 125 of the Code for the applicable plan year.

 

30

--------------------------------------------------------------------------------


 

(d)                                 Waiver of Conditions or Restrictions. Unless
prohibited by applicable Law or a Collective Bargaining Agreement, the CRC
Welfare Plans will waive all limitations as to preexisting conditions,
exclusions, service conditions, waiting period limitations or evidence of
insurability requirements that would otherwise be applicable to the CRC Welfare
Plan Participant following the Effective Time to the extent that such
participant had previously satisfied such limitation under the corresponding OPC
Welfare Plan.

 

Section 9.6                                    Insurance Contracts.  To the
extent any OPC Welfare Plan is funded through the purchase of an insurance
contract or is subject to any stop loss contract, OPC and CRC will cooperate and
use their commercially reasonable efforts to replicate such insurance contracts
for CRC (except for design changes and to the extent changes are required under
applicable state insurance Laws or filings by the respective insurers) and to
maintain any pricing discounts or other preferential terms for both OPC and CRC
for a reasonable term. Neither Party shall be liable for failure to obtain such
insurance contracts, pricing discounts, or other preferential terms for the
other Party. Each Party shall be responsible for any additional premiums,
charges, or administrative fees that such Party may incur pursuant to this
Section 9.6.

 

Section 9.7                                    Third-Party Vendors.  Except as
provided below, to the extent any OPC Welfare Plan is administered by a
third-party vendor, OPC and CRC will cooperate and use their commercially
reasonable efforts to replicate any contract with such third-party vendor for
CRC (except for changes agreed to by the Parties) and to maintain any pricing
discounts or other preferential terms for both OPC and CRC for a reasonable
term. Neither Party shall be liable for failure to obtain such pricing discounts
or other preferential terms for the other Party. Each Party shall be responsible
for any additional premiums, charges, or administrative fees that such Party may
incur pursuant to this Section 9.7.

 

ARTICLE X
WORKERS’ COMPENSATION AND UNEMPLOYMENT COMPENSATION

 

Section 10.1                             CRC Workers’ and Unemployment
Compensation.  Effective as of the Effective Time, (a) the CRC Entity employing
each CRC Group Employee shall have (and, to the extent it has not previously had
such obligations, CRC hereby assumes on behalf of such CRC Entity) the
obligations for all claims and Liabilities relating to workers’ compensation and
unemployment compensation benefits for all CRC Group Employees employed by that
CRC Entity and (b) CRC hereby assumes all obligations for all claims and
Liabilities relating to workers’ compensation and unemployment compensation
benefits for all Former CRC Group Employees. Effective as of the Effective Time,
CRC, acting through the CRC Entity employing each CRC Group Employee, will be
responsible for (a) obtaining workers’ compensation insurance, including
providing all collateral required by the insurance carriers and providing all
notices to CRC Group Employees required by applicable workers’ compensation Laws
and (b) establishing new or transferred unemployment insurance employer
accounts, policies and claims handling contracts with the applicable government
agencies. To the extent that such unemployment insurance coverage cannot be
either assigned to or obtained by CRC or a CRC Entity, in respect of
unemployment claims and Liabilities otherwise assumed by CRC or a CRC Entity
pursuant to this Section 10.1, OPC shall remain primarily liable for such claims
and Liabilities, but CRC hereby agrees to indemnify and hold harmless OPC for
any such claims and Liabilities. If the preceding sentence applies, then at one
or more mutually agreed upon dates,

 

31

--------------------------------------------------------------------------------


 

OPC shall determine in good faith the present value of such claims and
Liabilities and CRC shall reimburse OPC for that amount.

 

Section 10.2                             Assignment of Contribution Rights. 
Effective as of the Effective Time, OPC hereby transfers and assigns (on behalf
of the OPC Group) to the CRC Group all rights to seek contribution or damages
from any applicable third party (such as a third party who aggravates an injury
to a worker who makes a workers’ compensation claim) with respect to any
workers’ compensation claim for which CRC is responsible for pursuant to this
Article X.

 

Section 10.3                             Collateral.  From and after the
Effective Time, CRC (acting directly or through a member of the CRC Group) shall
be responsible for providing all collateral required by insurance carriers in
connection with workers’ compensation claims for which Liability is allocated to
the CRC Group under this Article X.

 

Section 10.4                             Cooperation.  CRC and OPC shall use
commercially reasonable efforts to provide that workers’ compensation and
unemployment insurance costs are not adversely affected for either of them by
reason of the Distribution.

 

ARTICLE XI
SEVERANCE

 

Section 11.1                             Establishment of CRC Severance
Program.  Effective as of the Effective Time, CRC shall, or shall cause another
CRC Entity to, establish and adopt one or more severance plans, policies or
arrangements at such levels and subject to such terms as CRC determines in its
reasonable discretion.  As of the Effective Time, the CRC Group Employees shall
no longer participate in any severance plan, policy or program of the OPC Group.

 

Section 11.2                             Liability for Severance.  As of the
Effective Time, OPC shall have no Liability or obligation under any OPC Group
severance plan or policy with respect to CRC Group Employees or Former CRC Group
Employees.

 

ARTICLE XII
BENEFIT ARRANGEMENTS AND OTHER MATTERS

 

Section 12.1                             Termination of Participation.  Except
as otherwise provided under this Agreement, effective as of the Effective Time,
CRC Group Employees shall cease participation in each OPC Benefit Plan and shall
no longer be eligible to participate in any OPC Benefit Plan.

 

Section 12.2                             Accrued Time Off.  CRC shall recognize
and hereby assumes, effective as of the Effective Time, all Liability for all
unused vacation, holiday, sick leave, flex days, personal days and paid-time off
and other time-off benefits with respect to CRC Group Employees which accrued
prior to the Effective Time.

 

Section 12.3                             Leaves of Absence.  CRC will continue
to apply the appropriate leave of absence policies applicable to inactive CRC
Group Employees who are on an approved leave of absence as of the Effective
Time. Leaves of absence taken by CRC Group Employees prior to the Effective Time
shall be deemed to have been taken as employees of a member of the CRC Group.

 

32

--------------------------------------------------------------------------------


 

Section 12.4                             Collective Bargaining Agreements.  The
OPC Group shall have no Liability for or under any collective bargaining
agreements, collective agreements, multiemployer plans, pension and welfare
plans and arrangements, labor union, trade union or works council agreements
that related to the CRC Business and which were entered into with any member of
the OPC Group, any union, works council, or representative of any CRC Group
Employee, and such agreements, plans, and arrangements (if any) are hereby, to
the extent permitted under applicable Law and their respective terms, assigned
from the applicable OPC Entity to CRC effective as of the Effective Time and CRC
shall cooperate in submitting and completing any required successor employer
application, or similar application or notice, in order to effectuate any such
assignment.

 

Section 12.5                             Restrictive Covenants in Employment and
Other Agreements.  To the fullest extent permitted by the agreements described
in this Section 12.5 and applicable Law, OPC hereby assigns (on behalf of the
OPC Group) to the CRC Group all agreements containing restrictive covenants
(including confidentiality, non-competition and non-solicitation provisions)
between a member of the OPC Group and a CRC Group Employee, with such assignment
to be effective as of the Effective Time. To the extent that assignment of such
agreements is not permitted, effective as of the Effective Time, each member of
the CRC Group shall be considered to be a successor to each member of the OPC
Group for purposes of, and a third-party beneficiary with respect to, all
agreements containing restrictive covenants (including confidentiality,
non-competition and non-solicitation provisions) between a member of the OPC
Group and a CRC Group Employee, such that each member of the CRC Group shall
enjoy all the rights and benefits under such agreements (including rights and
benefits as a third-party beneficiary), with respect to the business operations
of the CRC Group; provided, however, that in no event shall OPC be permitted to
enforce such restrictive covenant agreements against CRC Group Employees for
action taken in their capacity as employees of a member of the CRC Group.

 

ARTICLE XIII
GENERAL PROVISIONS

 

Section 13.1                             Preservation of Rights to Amend.  The
rights of each member of the OPC Group and each member of the CRC Group to
amend, waive, or terminate any plan, arrangement, agreement, program, or policy
referred to herein shall not be limited in any way by this Agreement.

 

Section 13.2                             Confidentiality.  Each Party agrees
that any information conveyed or otherwise received by or on behalf of a Party
in conjunction herewith that is not otherwise public through no fault of such
Party is confidential and is subject to the terms of the confidentiality
provisions set forth herein and in the Separation Agreement, including
Section 3.3(f) of this Agreement and Section 7.7 of the Separation Agreement.

 

Section 13.3                             Administrative Complaints/Litigation. 
Except as otherwise provided in this Agreement, from and after the Effective
Time, CRC hereby assumes, and shall be solely liable for, the handling,
administration, investigation, and defense of actions, including ERISA,
occupational safety and health, employment standards, union grievances, wrongful
dismissal, discrimination or human rights, and unemployment compensation claims
asserted at any time

 

33

--------------------------------------------------------------------------------


 

against OPC or any member of the OPC Group by (a) any CRC Group Employee or
Former CRC Group Employee (including any dependent or beneficiary of any such
Employee), (b) any consultant or independent contractor who provided or provides
services primarily for the benefit of the CRC Business or (c) any other person
to the extent such actions or claims otherwise arise out of or relate to
employment or the provision of services (whether as an employee, contractor,
consultant, or otherwise) to or with respect to the business activities of any
member of the CRC Group.  Clause (c) of the preceding sentence to the contrary
notwithstanding, to the extent that any such legal action is brought by an OPC
Group Employee or Former OPC Group Employee and relates to employment or the
provision of services with respect to both the business activities of a member
of the CRC Group and the business activities of a member of the OPC Group
(excluding the CRC Group), reasonable costs and expenses incurred by the Parties
in responding to such legal action shall be allocated among the Parties based
upon the relative levels of service provided between the CRC Business and the
businesses of the OPC Group other than the CRC Business.  Further
notwithstanding the foregoing, to the extent that any legal action relates to a
putative or certified class of plaintiffs, which includes both OPC Group
Employees (or Former OPC Group Employees) and CRC Group Employees (or Former CRC
Group Employees) and such action involves employment or benefit plan related
claims, reasonable costs and expenses incurred by the Parties in responding to
such legal action shall be allocated among the Parties equitably in proportion
to a reasonable assessment of the relative proportion of Employees included in
or represented by the putative or certified plaintiff class. The procedures
contained in the indemnification and related litigation cooperation provisions
of the Separation Agreement shall apply with respect to each Party’s
indemnification obligations under this Section 13.3.

 

Section 13.4                             Reimbursement and Indemnification.  To
the extent provided for under this Agreement, each Party agrees to reimburse the
other Party, within 30 days of receipt from the other Party of reasonable
verification, for all costs and expenses which the other Party may incur on its
behalf as a result of any of the respective OPC and CRC Benefit Plans and, as
contemplated by Article XI, any termination or severance payments or benefits.
All Liabilities retained, assumed, or indemnified against by CRC pursuant to
this Agreement, and all Liabilities retained, assumed, or indemnified against by
OPC pursuant to this Agreement, shall in each case be subject to the
indemnification provisions of the Separation Agreement. Notwithstanding anything
to the contrary, (i) no provision of this Agreement shall require any member of
the CRC Group to pay or reimburse to any member of the OPC Group any
benefit-related cost item that a member of the CRC Group has paid or reimbursed
to any member of the OPC Group prior to the Effective Time, and (ii) no
provision of this Agreement shall require any member of the OPC Group to pay or
reimburse to any member of the CRC Group any benefit-related cost item that a
member of the OPC Group has paid or reimbursed to any member of the CRC Group
prior to the Effective Time.

 

Section 13.5                             Costs of Compliance with Agreement. 
Except as otherwise provided in this Agreement or any other Transfer Document,
each Party shall pay its own expenses in fulfilling its obligations under this
Agreement.

 

Section 13.6                             Fiduciary Matters.  OPC and CRC each
acknowledges that actions required to be taken pursuant to this Agreement may be
subject to fiduciary duties or standards of conduct under ERISA or other
applicable Law, and no Party shall be deemed to be in violation of this
Agreement if it fails to comply with any provisions hereof based upon its
good-faith

 

34

--------------------------------------------------------------------------------


 

determination (as supported by advice from counsel experienced in such matters)
that to do so would violate such a fiduciary duty or standard. Each Party shall
be responsible for taking such actions as are deemed necessary and appropriate
to comply with its own fiduciary responsibilities and shall fully release and
indemnify the other Party for any Liabilities caused by the failure to satisfy
any such responsibility.

 

Section 13.7                             Entire Agreement.  This Agreement,
together with the documents referenced herein (including the Separation
Agreement, the Transfer Documents and the plans and agreements referenced
herein), constitutes the entire agreement and understanding among the Parties
with respect to the subject matter hereof and supersedes all prior written and
oral and all contemporaneous oral agreements and understandings with respect to
the subject matter hereof.  Any conflicts between the provisions of this
Agreement and the Separation Agreement (and the agreements referenced therein)
or any Transfer Document shall be addressed in the manner set forth in
Section 8.6 of the Separation Agreement.

 

Section 13.8                             Binding Effect; No Third-Party
Beneficiaries; Assignment.  This Agreement shall inure to the benefit of and be
binding upon the Parties and their respective successors and permitted assigns.
Except as otherwise expressly provided in this Agreement, this Agreement is
solely for the benefit of the Parties and should not be deemed to confer upon
any third parties any remedy, claim, Liability, reimbursement, cause of action,
or other right in excess of those existing without reference to this Agreement.
Nothing in this Agreement is intended to amend any employee benefit plan or
affect the applicable plan sponsor’s right to amend or terminate any employee
benefit plan pursuant to the terms of such plan. The provisions of this
Agreement are solely for the benefit of the Parties, and no current or former
Employee, officer, director, or independent contractor or any other individual
associated therewith shall be regarded for any purpose as a third-party
beneficiary of this Agreement. This Agreement may not be assigned by any Party,
except with the prior written consent of the other Party.

 

Section 13.9                             Amendment; Waivers.  No change or
amendment may be made to this Agreement except by an instrument in writing
signed on behalf of each of the Parties. Any Party may, at any time, (i) extend
the time for the performance of any of the obligations or other acts of the
other Party, (ii) waive any inaccuracies in the representations and warranties
of the other Party contained herein or in any document delivered pursuant
hereto, and (iii) waive compliance by the other Party with any of the
agreements, covenants, or conditions contained herein. Any such extension or
waiver shall be valid only if set forth in an instrument in writing signed by
the Party to be bound thereby. No failure or delay on the part of any Party in
the exercise of any right hereunder shall impair such right or be construed to
be a waiver of, or acquiescence in, any breach of any representation, warranty,
covenant, or agreement contained herein, nor shall any single or partial
exercise of any such right preclude other or further exercises thereof or of any
other right.

 

Section 13.10                      Remedies Cumulative.  All rights and remedies
existing under this Agreement or the Schedules attached hereto are cumulative
to, and not exclusive of, any rights or remedies otherwise available.

 

35

--------------------------------------------------------------------------------


 

Section 13.11                      Notices.  Unless otherwise expressly provided
herein, all notices, claims, certificates, requests, demands and other
communications hereunder shall be in writing and shall be deemed to be duly
given: (i) when personally delivered, (ii) if mailed by registered or certified
mail, postage prepaid, return receipt requested, on the date the return receipt
is executed or the letter is refused by the addressee or its agent, (iii) if
sent by overnight courier which delivers only upon the executed receipt of the
addressee, on the date the receipt acknowledgment is executed or refused by the
addressee or its agent, or (iv) if sent by facsimile or electronic mail, on the
date confirmation of transmission is received (provided that a copy of any
notice delivered pursuant to this clause (iv) shall also be sent pursuant to
clause (i), (ii) or (iii)), addressed to the attention of the addressee’s
General Counsel at the address of its principal executive office or to such
other address or facsimile number for a Party as it shall have specified by like
notice.

 

Section 13.12                      Counterparts.  This Agreement, including the
Schedules hereto and the other documents referred to herein, may be executed in
multiple counterparts, each of which when executed shall be deemed to be an
original but all of which together shall constitute one and the same agreement.

 

Section 13.13                      Severability.  If any term or other provision
of this Agreement or the Schedules attached hereto is determined by a
non-appealable decision by a court, administrative agency, or arbitrator to be
invalid, illegal, or incapable of being enforced by any rule of Law or public
policy, all other conditions and provisions of this Agreement shall nevertheless
remain in full force and effect so long as the economic or legal substance of
the transactions contemplated hereby is not affected in any manner materially
adverse to any Party. Upon such determination that any term or other provision
is invalid, illegal, or incapable of being enforced, the court, administrative
agency, or arbitrator shall interpret this Agreement so as to effect the
original intent of the Parties as closely as possible in an acceptable manner to
the end that transactions contemplated hereby are fulfilled to the fullest
extent possible.  If any sentence in this Agreement is so broad as to be
unenforceable, the provision shall be interpreted to be only so broad as is
enforceable.

 

Section 13.14                      Governing Law.  This Agreement (and any
claims or disputes arising out of or related hereto or thereto or to the
transactions contemplated hereby and thereby or to the inducement of any Party
to enter herein and therein, whether for breach of contract, tortious conduct,
or otherwise and whether predicated on common law, statute, or otherwise) shall
be governed by and construed and interpreted in accordance with the Laws of the
State of Texas irrespective of the choice of laws principles of the State of
Texas, including all matters of validity, construction, effect, enforceability,
performance, and remedies.

 

Section 13.15                      Dispute Resolution.  The procedures set forth
in Article IV of the Separation Agreement shall apply to any dispute,
controversy or claim (whether sounding in contract, tort or otherwise) that
arises out of or relates to this Agreement, any breach or alleged breach hereof,
the transactions contemplated hereby (including all actions taken in furtherance
of the transactions contemplated hereby on or prior to the date hereof), or the
construction, interpretation, enforceability, or validity hereof.

 

Section 13.16                      Performance.  Each of OPC and CRC shall cause
to be performed, and hereby guarantees the performance of, all actions,
agreements and obligations set forth herein to

 

36

--------------------------------------------------------------------------------


 

be performed by any member of the OPC Group and any member of the CRC Group,
respectively. The Parties each agree to take such further actions and to
execute, acknowledge, and deliver, or to cause to be executed, acknowledged, and
delivered, all such further documents as are reasonably requested by the other
for carrying out the purposes of this Agreement or of any document delivered
pursuant to this Agreement.

 

Section 13.17                      Construction.  This Agreement shall be
construed as if jointly drafted by the Parties and no rule of construction or
strict interpretation shall be applied against any Party.

 

Section 13.18                      Effect if Initial Distribution Does Not
Occur.  Notwithstanding anything in this Agreement to the contrary, if the
Separation Agreement is terminated prior to the Effective Time, then this
Agreement shall be of no further force and effect.

 

[Signature Page Follows]

 

37

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Parties have caused this Agreement to be executed by
their duly authorized representatives.

 

 

OCCIDENTAL PETROLEUM CORPORATION

 

 

 

 

 

 

By:

/s/ Marcia E. Backus

 

Name:

Marcia E. Backus

 

Title:

Vice President and General Counsel

 

[Signature Page to Employee Matters Agreement]

 

--------------------------------------------------------------------------------


 

 

CALIFORNIA RESOURCES CORPORATION

 

 

 

 

 

 

By:

/s/ Todd A. Stevens

 

Name:

Todd A. Stevens

 

Title:

President and Chief Executive Officer

 

[Signature Page to Employee Matters Agreement]

 

--------------------------------------------------------------------------------


 

SCHEDULE 9.3
PROVISIONS RELATING TO POST-RETIREMENT WELFARE PLANS

 

OPC and CRC agree that for all purposes under the post-retirement welfare
benefit plans sponsored by OPC and CRC or their respective Affiliates, unless
otherwise agreed upon between OPC and CRC, employees who transfer employment
during the five year period beginning on the day following the Distribution Date
from OPC and its Subsidiaries to CRC and its Subsidiaries, or vice versa, will
not be given credit for prior recognized service with the other Party and its
respective Affiliates.

 

Schedule 9.3

 

--------------------------------------------------------------------------------